16-4296
     USA v. Lambus



 1                          UNITED STATES COURT OF APPEALS

 2                                FOR THE SECOND CIRCUIT

 3                                               ------

 4                                       August Term, 2017

 5   (Argued: February 20, 2018                                         Decided: July 25, 2018)

 6                                       Docket No. 16-4296

 7   _________________________________________________________

 8   UNITED STATES OF AMERICA,

 9                                                      Appellant,

10                                      - v. -

11   KAMEL LAMBUS, AKA Kamel Angevine, AKA K, AKA Kamel
12   Angenevine, STANLEY FULLER, AKA Wardy, AKA Webo,

13                                          Defendants-Appellees.*
14   _________________________________________________________

15   Before: KEARSE and LIVINGSTON, Circuit Judges, and MEYER, District Judge**.



     *    The Clerk of Court is directed to amend the official caption to conform with the
          above.

     **   Judge Jeffrey A. Meyer, of the United States District Court for the District of
          Connecticut, sitting by designation.
 1               Appeal by the United States from so much of two pretrial orders of the

 2   United States District Court for the Eastern District of New York, Jack B. Weinstein,

 3   Judge, as (1) granted motions by defendants Kamel Lambus and Stanley Fuller to

 4   suppress evidence obtained pursuant to one of several court-authorized wiretaps,

 5   and (2) granted a motion by Lambus to suppress location data generated by a GPS

 6   tracking device attached to his ankle by his New York State parole officers. The

 7   district court ruled that the wiretap applicant had knowingly withheld from and

 8   misrepresented to the authorizing judge information that was required by 18 U.S.C.

 9   § 2518(1)(e), and the court suppressed the evidence gained from that wiretap, citing

10   its inherent authority. See 221 F.Supp.3d 319 (2016). The court suppressed location

11   data generated by the GPS device, ruling that Lambus's Fourth Amendment

12   expectations of privacy were infringed on the ground that the device was used for a

13   two-year period, without a warrant, not for purposes of State parole supervision but

14   only for the collection of evidence that would permit the federal government to

15   prosecute Lambus for drug trafficking. See 251 F.Supp.3d 470 (2017).

16               On appeal, the government challenges the suppression of the wiretap

17   evidence, contending (a) that the district court clearly erred in finding that the

18   mistakes by the wiretap applicant were intentional rather than inadvertent, and (b)


                                              2
 1   that the court did not find the applicant's mistakes to have been material, and it erred

 2   in failing to apply the test established by Franks v. Delaware, 438 U.S. 154 (1978), under

 3   which such evidence should not be suppressed unless the mistakes were material.

 4   The government challenges the suppression of GPS data, contending principally that

 5   (a) the GPS monitoring of Lambus was permissible because it was reasonably related

 6   to his parole officers' duties; (b) in light of Lambus's acknowledgements of his parole

 7   officers' authority to search his person and to attach a GPS tracker, evincing little

 8   expectation of privacy, the use of the tracker was not unreasonable under the Fourth

 9   Amendment; and (c) in any event, suppression should have been denied under the

10   good-faith doctrine of Davis v. United States, 564 U.S. 229 (2011).

11                Finding merit in the government's contentions, we conclude that the

12   district court erred in suppressing the wiretap evidence and the GPS data.

13                Reversed.

14                              MICHAEL P. ROBOTTI, Assistant United States
15                                  Attorney, Brooklyn, New York (Bridget M.
16                                  Rohde, Acting United States Attorney for the
17                                  Eastern District of New York, David C. James,
18                                  Lauren H. Elbert, Marcia M. Henry, Assistant
19                                  United States Attorneys, on the brief,
20                                  Brooklyn, New York), for Appellant.



                                                 3
 1                            RONALD RUBINSTEIN, New York, New York
 2                                (Joseph R. Corozzo, Angela D. Lipsman,
 3                                Rubinstein & Corozzo, New York, New York,
 4                                on the brief), for Defendant-Appellee Kamel
 5                                Lambus.

 6                            JAMES KOUSOUROS, New York, New York (Susan
 7                                C. Wolfe, New York, New York, on the brief),
 8                                for Defendant-Appellee Stanley Fuller.

 9                            Lindsay A. Lewis, New York, New York (National
10                                  Association of Criminal Defense Lawyers,
11                                  New York, New York; Michael C. Miller,
12                                  Jeffrey Novack, Meghan Newcomer, David
13                                  Hirsch, Steptoe & Johnson, New York, New
14                                  York, of counsel; Timothy P. Murphy, New
15                                  York State Association of Criminal Defense
16                                  Lawyers, Albany, New York, of counsel), filed
17                                  a brief for Amici Curiae National Association of
18                                  Criminal Defense Lawyers and New York State
19                                  Association of Criminal Defense Lawyers in
20                                  support of Defendants-Appellees.




21   KEARSE, Circuit Judge:

22               The United States appeals pursuant to 18 U.S.C. § 3731 from so much of

23   two orders of the United States District Court for the Eastern District of New York,

24   Jack B. Weinstein, Judge, as (1) granted motions by defendants Kamel Lambus and


                                              4
 1   Stanley Fuller to suppress evidence obtained pursuant to one of several court-

 2   authorized wiretaps, and (2) granted a motion by Lambus to suppress location data--

 3   apparently reflected on maps on which dots pinpointed the presence of Lambus at

 4   the times indicated--directly obtained from a GPS tracking device attached to his

 5   ankle by his New York State (or "State") parole officers. The district court ruled that

 6   the wiretap applicant had knowingly withheld from and misrepresented to the

 7   authorizing judge information that was required by 18 U.S.C. § 2518(1)(e), and the

 8   court suppressed the evidence gained from that wiretap, citing its inherent authority.

 9   See United States v. Lambus, 221 F.Supp.3d 319 (E.D.N.Y. 2016) ("Lambus I"). The

10   district court suppressed the location data generated by the GPS device, ruling that

11   Lambus's Fourth Amendment expectations of privacy were infringed on the ground

12   that the device was used for a two-year period, without a warrant, not for purposes

13   of State parole supervision but only for the collection of sufficient evidence to permit

14   the federal government to prosecute Lambus for drug trafficking. See United States

15   v. Lambus, 251 F.Supp.3d 470 (E.D.N.Y. 2017) ("Lambus II").

16                On appeal, the government challenges the suppression of the wiretap

17   evidence, contending (a) that the district court clearly erred in finding that the

18   mistakes by the wiretap applicant were intentional rather than inadvertent, and (b)


                                                5
 1   that the court did not find the applicant's mistakes to have been material, and it erred

 2   in failing to apply the test established by Franks v. Delaware, 438 U.S. 154 (1978), under

 3   which such evidence should not be suppressed unless the mistakes were material.

 4   The government challenges the suppression of GPS data, contending principally that

 5   (a) the GPS monitoring of Lambus was permissible because it was reasonably related

 6   to his parole officers' duties; (b) in light of Lambus's acknowledgements of his parole

 7   officers' authority to search his person and to attach a GPS tracker, evincing little

 8   expectation of privacy, the use of the tracker was not unreasonable under the Fourth

 9   Amendment; and (c) in any event, suppression should have been denied under the

10   good-faith doctrine of Davis v. United States, 564 U.S. 229 (2011).

11                Finding merit in the government's contentions, we reverse both

12   decisions, concluding that the district court erred in suppressing the wiretap evidence

13   and the GPS data.




14                                     I. BACKGROUND




15                Lambus and Fuller are accused of being leaders and organizers of a

16   group of individuals that referred to itself as the Paper Chasing Goons or POV City


                                                 6
 1   and was a drug trafficking organization (or the "DTO"). Beginning in 2015, Lambus

 2   and Fuller, along with 10 others, were indicted principally on charges of conspiring

 3   to distribute and possess with intent to distribute heroin, in violation of 21 U.S.C.

 4   § 846, and/or possession of heroin with intent to distribute, in violation of 21 U.S.C.

 5   § 841. The indictments followed investigations that dated back to mid-2012, after

 6   Lambus had been released from State prison, and that included controlled purchases

 7   of narcotics, physical and electronic surveillances of suspected sites of narcotics

 8   activity, subpoenas, pen registers, and several 2015 wiretaps on telephones associated

 9   with Lambus, Fuller, certain of the codefendants, and other suspected DTO members.

10   The 10 codefendants have pleaded guilty to various charges; Lambus and Fuller

11   remain to be tried.

12                In 2016, Lambus and Fuller moved to suppress all evidence obtained or

13   resulting from five 2015 wiretap orders on the ground that the first wiretap

14   application omitted certain material facts and contained misrepresentations of fact.

15   In addition, Lambus moved to suppress all evidence obtained or resulting from the

16   GPS tracking device attached to his ankle by his State parole officers from May 2013

17   to early July 2015, arguing that those officers impermissibly disclosed the resulting

18   data to the federal government throughout its investigation leading to the present

19   case.

                                               7
 1                The district court, as discussed in greater detail in Part I.B.1 below,

 2   granted defendants' motion to suppress evidence of statements intercepted pursuant

 3   to the first wiretap authorization, but not evidence obtained through the subsequent

 4   authorizations. As discussed in Parts I.B.2. and I.B.3. below, the court initially denied

 5   Lambus's motion to suppress GPS-related evidence; but it granted his motion for

 6   reconsideration and, upon reconsideration, granted the motion to suppress

 7   information obtained as a direct--but not as an indirect--result of the GPS device.

 8                Two sets of evidentiary hearings were held with respect to the motions

 9   to suppress: the first in 2016 on the original motions, and the second in 2017

10   following Lambus's motion for reconsideration. The evidence at these hearings

11   included the following, largely as described by the district court in its decisions, or

12   as provided by a witness--Thomas Scanlon--whom the district court found "very

13   credible" (Hearing Transcript, March 15, 2017 ("Mar. 15, 2017 Tr."), at 88; id. at 16 ("I

14   consider you a highly credible witness")); see Lambus I, 221 F.Supp.3d at 337 ("The

15   court finds Investigator Scanlon's testimony credible.").




                                                8
 1   A. Evidence at the Suppression Hearings

 2         1. Lambus Becomes a Parolee

 3                Prior to 2012, Lambus had been convicted of several New York State

 4   crimes, including criminal possession of a controlled substance in the 5th degree, see

 5   N.Y. Penal L. § 220.06; attempted criminal possession of a controlled substance in the

 6   5th degree, see id., and in the 3rd degree, see id. § 220.39; and attempted criminal

 7   possession of a weapon in the 2nd degree, see id. § 265.03. He had served prison

 8   terms and been subject to post-release supervision by the New York State Department

 9   of Corrections and Community Supervision ("NYSDOCCS" or "DOCCS"). Persons

10   on post-release supervision are supervised by parole officers, are subject to the same

11   conditions as those imposed on parolees, see id. § 70.45(3) ("conditions of post-release

12   supervision" are required to be imposed "in the same manner and to the same extent

13   as . . . [the] conditions . . . upon persons who are granted parole or conditional

14   release"), and are referred to as "parolees" (e.g., Hearing Transcript, December 1, 2016

15   ("2016 Tr."), at 58); see generally Lambus I, 221 F.Supp.3d 319 (passim).

16                On March 7, 2012, Lambus was released from prison and began a term

17   of post-release supervision that was scheduled to end on August 2, 2015. Before his

18   release, Lambus had signed a Certificate of Release to Parole Supervision ("PRS

                                                9
 1   Certificate") that specified those two dates, and in which he stated, inter alia, as

 2   follows:

 3                      I, Kamel Lambus, voluntarily accept Parole Post-Release
 4               supervision. I fully understand that my person, residence and property
 5               are subject to search and inspection. I understand that Parole Post-
 6               Release Supervision is defined by these Conditions of Release and all
 7               other conditions that may be imposed upon me by the Board of Parole or
 8               its representatives. I understand that my violation of these
 9               conditions may result in the revocation of my release.

10   (Lambus's March 5, 2012 PRS Certificate (emphases added).) Lambus also stated his

11   agreement to numerous specified conditions, including the following:

12                     4. I will permit . . . the search and inspection of my person,
13               residence and property. . . .

14                      ....

15                     7. I will not be in the company of or fraternize with any
16               person I know to have a criminal record . . . except for accidental
17               encounters in public places, work, school or in any other instance
18               with the permission of my Parole Officer.

19                     8. I will not behave in such manner as to violate the provisions
20               of any law to which I am subject which provide for a penalty of
21               imprisonment, nor will my behavior threaten the safety or well-
22               being of myself or others.

23                     9. I will not own, possess, or purchase any shotgun, rifle or
24               firearm of any type without the written permission of my Parole
25               Officer. . . .



                                               10
 1                      ....

 2                      12. . . . . I will abide by a curfew established by the P[arole]
 3               O[fficer].

 4                     13. I will fully comply with the instructions of my Parole Officer
 5               and obey such special additional written conditions as he or she . . . may
 6               impose.

 7   (Lambus's March 5, 2012 PRS Certificate ¶¶ 4, 7-9, 12, 13 (emphases added).)

 8               In June 2012, Lambus sent a letter ("Lambus Letter" or "Letter") to

 9   Christopher Jones, who was still an inmate at the State correctional facility from

10   which Lambus had been released in March. The Letter, which enclosed photographs

11   that showed, inter alia, Lambus with large amounts of cash and with persons making

12   gang-related signs, was intercepted by DOCCS's Office of the Inspector General ("IG"-

13   -now called Office of Special Investigations), and the IG referred the Letter to the

14   parole bureau that was then supervising Lambus. That bureau in July referred the

15   Letter to DOCCS's Bureau of Special Services ("BSS"--now called Community

16   Supervision, Operations Center), whose function was to investigate criminal activity

17   that had a nexus to a particular parolee. At BSS, the Lambus Letter was assigned to

18   Scanlon, who was then an investigating parole officer.




                                                 11
 1                Scanlon testified that, in accordance with the NYSDOCCS Parole

 2   Handbook (or "Handbook"), State parole officers are responsible not only for

 3   providing parolees with counseling and other assistance in adjusting to life after

 4   release from imprisonment but also for "ensur[ing] that individuals under parole

 5   supervision are obeying the laws of society and the rules of parole." (Mar. 15, 2017

 6   Tr. 32.) Scanlon's duties as a parole investigator included "conduct[ing] threat

 7   assessment investigations, any threat to the community," and "investigat[ing]

 8   individuals that are under supervision that may be involved in criminal activity

 9   beyond what a bureau would be capable of investigating," in order to "uncover the

10   full scope of a parole violation," which would encompass "drug possession . . . . [and/or]

11   drug trafficking by a parolee." (Id. at 31-32 (emphasis added).)

12                Scanlon testified that he interpreted the IG-intercepted Lambus Letter as

13   referring to narcotics and gang activity, and in particular as indicating, inter alia, that

14   Jones had narcotics that Lambus wanted to buy. In August 2012, Scanlon contacted

15   a BSS investigator who was assigned to a United States Drug Enforcement

16   Administration ("DEA") task force. He was informed that the DEA task force had

17   been investigating Lambus. But finding no evidence that Lambus was supplying

18   narcotics in the prison facility, the DEA task force terminated its investigation of

19   Lambus in September or October 2012.

                                                 12
 1                Scanlon nonetheless suspected, in light of Lambus's history of narcotics

 2   dealing and his Letter, that Lambus was probably again engaged actively in the

 3   distribution of narcotics. He attempted to determine the source of the inordinately

 4   large sums of money shown in the pictures sent with the Lambus Letter.

 5                Lambus, upon his release from prison, resided in an area of Queens

 6   County managed by DOCCS's "Queens II Bureau" where he was supervised by Parole

 7   Officer (or "P.O.") Trudy Kovics and Supervising Parole Officer (or "S.P.O.") Hubert

 8   Browne. Scanlon discussed the Lambus Letter with Kovics and informed her of the

 9   negative results of the DEA task force's investigation into whether Lambus was

10   sending drugs into the prison facility. Kovics said she had experienced no problems

11   with Lambus, and she speculated that in the photographs Lambus was posing with

12   bills that were counterfeit.

13                Scanlon doubted that the money was counterfeit and proceeded for the

14   next several months to attempt to identify the persons shown with Lambus in the

15   photographs and the places Lambus was frequenting. He conducted surveillances

16   of Lambus's residences and places of employment. Although at some point Lambus

17   claimed to hold two jobs, he reported earning just $200 per week; such wages could

18   not account for the mounds of money with which Lambus was photographed. Nor


                                              13
 1   was it clear that he actually held the jobs he claimed: During Scanlon's numerous

 2   surveillances, Lambus never appeared for work at the times or on the dates he was

 3   supposedly working.

 4                In February 2013, Lambus moved to an area of Queens in which he was

 5   supervised by DOCCS's "Queens III Bureau." On March 17, his new parole officer

 6   found that he was not at home for his curfew. On April 5, Scanlon sent an email to

 7   the Queens III Bureau Chief, to a Queens III Bureau S.P.O., and to Scanlon's own BSS

 8   supervisor ("Scanlon April 5, 2013 Email") to provide an interim update on his

 9   investigation of Lambus for possible violations of the conditions of his release. That

10   email stated, inter alia, that "Lambus's employment and residence are suspect," and

11   that Lambus's Letter, his history of narcotics distribution, and "his recent changes in

12   residence when his PO obtains curfew violations" indicate that he may be violating

13   his release conditions. (Scanlon April 5, 2013 Email at 2.) It noted that BSS would

14   assist Queens III Bureau with respect to a search of Lambus's residence and

15   appropriate follow-up measures.

16                On April 9, 2013, several Queens III Bureau parole officers searched areas

17   of Lambus's residence. In an ashtray in the living room area, they found remnants

18   of marijuana cigarettes. Lambus claimed none of them belonged to him. Shortly after


                                               14
 1   that search, Lambus moved back to the area managed by Queens II Bureau. P.O.

 2   Kovics resumed responsibility for his direct supervision.




 3         2. Queens II Bureau Places Lambus on GPS Monitoring

 4               On or about May 2, 2013, an anonymous email was sent to the

 5   NYSDOCCS website, "complain[ing] about a person on parole"--to wit, "Kamel

 6   Lambus." The email stated that

 7               Mr. Lambus is currently still selling drugs. He is driving around
 8               in a . . . 6000 Audi with no job. Mr. Lambus is also having a party
 9               on May 5th at Club Allure from 4:00 pm to 10:00 pm. He also
10               r[uns] with a crew . . . by the name of PCG Pov City Goons, Paper
11               Chasing Goons. There are plenty of videos with him in it with
12               guns, money, et cetera. Also the house he is living in they sell
13               drugs out of the back of the apartment. Please keep this
14               anonymous and forward to his parole officer T. Kovics
15               diversion[sic] Queens.

16   (2016 Tr. 94-95 (anonymous email as read by Scanlon).) On May 5, during the time

17   of Lambus's predicted party, Kovics, at the direction of Queens II Bureau Chief Mark

18   Parker, conducted a curfew check at Lambus's residence. Lambus was not there.

19               On May 6, Parker and S.P.O. Browne decided that on May 8, during

20   Lambus's next scheduled visit to the parole office, Lambus would be placed on GPS

21   monitoring. Scanlon testified that DOCCS procedures for supervision of recalcitrant


                                              15
 1   parolees, short of returning them to prison, included "graduated sanctions" such as

 2   "electronic monitoring" (Mar. 15, 2017 Tr. 11); parole officials were instructed that

 3   such GPS monitoring could properly be imposed without court orders because of

 4   parolees' "diminished expectation of fourth amendment rights" (id. at 13).

 5                 Browne testified that the decision to place Lambus on GPS monitoring

 6   was based "primari[ly]" on Lambus's curfew violations (see Hearing Transcript, April

 7   11, 2017 ("Apr. 11, 2017 Tr."), at 133 (emphasis added); see also id. at 113 ("a curfew

 8   violation and . . . a report of illegal activities in the residence")), but that "[i]n addition

 9   to the curfew violation, allegations of drug dealings came up too, and the [May 5]

10   party was supposed to happen in the club. All of those factors played into placing

11   him on electronic monitoring" (id. at 135).

12                 Thus, on May 8, 2013, a GPS tracking device was attached to Lambus's

13   ankle. According to Lambus's March 5, 2012 PRS Certificate, his post-release-

14   supervision period was to end on August 2, 2015. (See also Affidavit of Kamel

15   Lambus dated April 14, 2016, in support of his suppression motion ("Lambus Aff."),

16   ¶ 28 ("My term of post-release supervisors [sic] was scheduled to end on August 2,

17   2015.").) On May 8, 2013, Lambus signed forms acknowledging that GPS monitoring

18   was being imposed as a special condition of his release and that the monitoring


                                                   16
 1   would "remain in effect until the termination of my legal period of supervision . . . [u]nless

 2   otherwise amended in writing by the Division of Parole."                (Lambus's Special

 3   Conditions/GPS Monitoring Form, signed May 8, 2013, at 1 (emphases added); see also

 4   id. at 4, ¶ 7 ("I will not tamper with the transmitter on my person [or] the monitor");

 5   id. at 4, ¶ 3 ("I agree to wear the transmitter on my person and to keep the monitor plugged

 6   into and attached to my telephone, and to do both for twenty-four hours a day, seven days

 7   a week, during the period of my participation in the program." (emphases added)).)

 8                 Lambus's affidavit in support of suppression explained his acceptance

 9   of GPS monitoring as follows:

10                       14. Parker advise[d] me in sum and substance that he
11                 would violate me and send me back upstate to prison unless I
12                 agreed to have a GPS ankle bracelet installed on me.

13                       15. Based on the choice between those two options, I signed
14                 the consent form and allowed them to put the GPS location
15                 monitoring bracelet on my person that day.

16                        ....

17                      25. I only signed the consent form to put the GPS ankle
18                 monitor on me because I feared being sent back to prison.

19   (Lambus Aff. ¶¶ 14-15, 25.)




                                                  17
 1                BSS had not been forewarned of Queens II Bureau's intention to place

 2   Lambus on GPS monitoring. Scanlon learned of it only when Kovics called him on

 3   May 8 and informed him that it had been done "because of [Lambus's] curfew

 4   violation." (2016 Tr. 98.) Scanlon's initial reaction to the GPS monitoring was

 5   somewhat negative because he thought it could compromise his investigation by

 6   making Lambus more circumspect and thereby making his criminal activity more

 7   difficult to detect and prove. A year later, however, Scanlon would recommend that

 8   the monitoring be continued because it was in fact assisting his investigation. (See

 9   Parts I.A.3. and I.A.4. below.)




10         3. Scanlon Seeks Federal Assistance

11                From the fall of 2012--when the DEA task force terminated its

12   investigation into whether Lambus was sending drugs into prison--until early June

13   2013, no federal agencies were involved in the investigation of Lambus by BSS. The

14   May 2013 decision to place the tracking device on Lambus had been made solely by

15   members of Queens II Bureau, not at the behest the federal government, and indeed

16   without any input or foreknowledge by BSS.




                                                 18
 1                Once the GPS tracker was installed, only Queens II Bureau and BSS had

 2   independent access to the GPS data. Those data aided Scanlon's investigative efforts

 3   by identifying places that Lambus was frequenting, allowing surveillances in

 4   promising areas. As a result, Scanlon got confirmation that Lambus was, inter alia,

 5   associating with known felons, frequenting known stash houses, and attempting to

 6   obtain a weapon. Lambus was also wearing gang colors, and he was found in

 7   possession of an unexplained amount of cash. Scanlon was persuaded that Lambus

 8   was not adhering to the conditions of his release, and it appeared that Lambus was

 9   a high-ranking member of the DTO. But Scanlon doubted that he had enough

10   evidence to have Lambus returned to prison for parole violations.

11                Scanlon testified that BSS had limited resources; and as he began to

12   fathom "the apparent scope of [Lambus's] involvement" in the DTO, he realized that

13   he "needed assistance to investigate the case further" (Hearing Transcript, March 17,

14   2017 ("Mar. 17, 2017 Tr."), at 141), in the form of "additional manpower" and "funding

15   . . . to assist us in identifying the whole crew and pursuing the investigation to

16   dismantle that crew" (2016 Tr. 106). Such personnel identifications were important

17   because it was part of Scanlon's job to determine whether other DTO members were

18   also parolees; and dismantling "the rest of Mr. Lambus'[s] criminal organization" was

19   important to "public safety." (Mar. 17, 2017 Tr. 145.)


                                              19
 1                Accordingly, in early June 2013, Scanlon called Special Agent Steve Lee

 2   at the United States Department of Homeland Security, Immigration and Customs

 3   Enforcement ("ICE"). This was Scanlon's first Lambus-related contact with federal

 4   law enforcement agents in 2013. In mid-June, Scanlon met with Special Agent

 5   Christopher Popolow of Homeland Security Investigations ("HSI"), a branch of ICE.

 6   Scanlon described the information that BSS's investigation had developed with regard

 7   to Lambus, several other identified individuals, and their apparent narcotics

 8   trafficking activity. Scanlon testified that HSI "agreed to assist us with the case."

 9   (2016 Tr. 106.)

10                Scanlon testified that HSI was designated the lead agency because it

11   supplied, inter alia, manpower, undercover agents, and money for controlled

12   purchases (see id. at 107; Mar. 17, 2017 Tr. 143); but BSS shared control of the

13   investigation (see id.). GPS monitoring data provided starting points for surveillances,

14   but the federal agents had no direct access to those data. Scanlon passed the GPS data

15   to members of the joint investigation.

16                Scanlon "was one of the lead investigators on the team" (id. at 170) and

17   was "considered one of the lead case agents" (id. at 142). The federal agents did not

18   give Scanlon instructions, and he did not give instructions to them. Scanlon took


                                               20
 1   investigative steps on his own initiative. He also had strategy meetings with the

 2   federal agents and "would request certain activities be performed, such as

 3   surveillance, request for pole cameras." (Id.) When actions were agreed upon,

 4   Popolow, the other lead agent in the first year of the joint investigation, would

 5   typically deploy the federal personnel.

 6                In August of 2014, HSI and BSS contacted the DEA, and three DEA

 7   agents--who were also working on other cases--joined the investigation of Lambus.

 8   (See, e.g., Apr. 11, 2017 Tr. 178; see also Mar. 17, 2017 Tr. 200 (still later, they were

 9   joined by agents of the Federal Bureau of Investigation ("FBI")).) DEA Special Agent

10   Gerald Russell testified that Scanlon was "a key member of the [Lambus-

11   investigation] group" (Apr. 11, 2017 Tr. 202); he was "the leader from [the

12   NYSDOCCS] side, working jointly with the leaders from [HSI] and the DEA" and

13   "help[ed] in drawing up the plan" (id. at 225, 198). In addition to providing the rest

14   of the team with data from the GPS monitoring device, Scanlon participated in

15   surveillances, attended controlled drug purchases, monitored wiretaps, and

16   participated in meetings. (See id. at 188, 201-02, 205, 222; see also id. at 226 (Scanlon

17   "provided a great deal of intel, so he assumed a role of a leader, . . . sharing all of that

18   kind of data amongst the agencies involved").)


                                                 21
 1         4. Lambus's GPS Monitoring Is Continued Until Mid-2015

 2                Lambus states that he "never agreed that the GPS device would remain

 3   on [him] indefinitely" (Lambus Aff. ¶ 26); and there is no dispute that, after a few

 4   months, he "repeatedly asked" to have the device removed (id. ¶ 18; see Hearing

 5   Transcript, April 10, 2017 ("Apr. 10, 2017 Tr."), at 96). S.P.O. Browne testified that his

 6   understanding was that Lambus would be on GPS monitoring for a "minimum" of six

 7   months, which was the normal minimum for non-sex offenders, and that such

 8   monitoring would seldom end on the originally scheduled date. (E.g., Apr. 11, 2017

 9   Tr. 153-54, 160-61, 167.) Bureau Chief Parker indicated that he likely told Lambus that

10   the need for GPS monitoring would be reevaluated in three-to-six months.

11                Despite Lambus's repeated requests for the GPS tracker's removal, he

12   was subjected to GPS monitoring until July 2015, i.e., for more than two years.

13   Browne testified that at some point during that period it was his view that that

14   monitoring should end. However, Parker--who had authority to terminate the

15   monitoring--had received a memorandum from the BSS bureau chief in early July

16   2013, requesting that BSS be informed and consulted with respect to changes in

17   Lambus's supervision (see Apr. 10, 2017 Tr. 101-02). The memorandum stated as

18   follows:


                                                22
 1                        "Please note that the BSS continues to actively investigate the
 2                [Lambus] case. To date this investigation has pointed towards his
 3                involvement in a significant Narcotics operation, the scope of which has
 4                not yet been determined. The BSS is now working closely with ICE and
 5                a protracted investigation is expected. This memo is considered
 6                strictly confidential and all measures should be taken to prevent
 7                our Target from knowledge of this investigation. It is further
 8                requested that any change in his supervision program be communicated
 9                to the BSS and that BSS be consulted prior to any consideration of
10                revocation."

11   Lambus II, 251 F.Supp.3d at 485 (quoting July 2, 2013 memorandum to Parker from

12   BSS Bureau Chief James Shapiro (emphases ours)).

13                Scanlon testified that DOCCS is not required to "violate" a parolee--i.e.,

14   to initiate violation proceedings against him--for "every" violation; and the most likely

15   punishment for a minor violation "such as a curfew violation or possession of

16   marijuana" would be "just a verbal admonishment." (Mar. 17, 2017 Tr. 139-140.) In

17   Scanlon's view, imposition of such punishment on Lambus for a minor violation

18   would not have deterred Lambus from continuing to engage in drug trafficking. (See

19   id. at 140.) Thus, "[d]uring the course of GPS monitoring," Scanlon asked Lambus's

20   "parole officer not to initiate violation proceedings for minor violations" because "[a]t

21   that point we were trying to determine the broader scope of his involvement with

22   drug trafficking and . . . I was concerned that if we violated him on minor violations,



                                                 23
 1   we would compromise the investigation and not have defined his role in the entirety."

 2   (Id. at 139.)

 3                   Scanlon also testified that although he periodically gave Parker general

 4   updates on the BSS/HSI investigation, he shared only limited details because he had

 5   become wary of alerting Lambus. (See Mar. 17, 2017 Tr. 148-49.) For example, prior

 6   to May 2013, Scanlon had been able to get information about Lambus's activities

 7   through his social media pages; but Lambus, learning that certain of his posts had

 8   come to Parker's attention, promptly curtailed his use of such pages, thereby closing

 9   a useful investigative avenue. (See Mar. 15, 2017 Tr. 40-41.)

10                   In the spring of 2014, when Parker was considering ending Lambus's

11   GPS monitoring, he consulted with BSS, with the DOCCS regional director, and with

12   DOCCS Deputy Commissioner Thomas Herzog, as to whether to do so. Scanlon

13   testified that he recommended that the GPS monitoring of Lambus be continued.

14   While in most cases six months would be a sufficient monitoring period, "individuals

15   that [BSS] deems as high risk in the community . . . . would stay on [monitoring]

16   indefinitely, until the maximum." (Mar. 15, 2017 Tr. 15 (emphases added).) Scanlon

17   viewed Lambus as a high risk parolee in this respect because of his "[g]ang

18   involvement, his past history, and his apparent level of narcotics trafficking." (Id.)


                                                 24
 1   However, at that time, Scanlon did not believe DOCCS had sufficient evidence to

 2   prove a major parole violation; indeed, in his view, the investigators did not obtain

 3   such evidence until they listened to wiretaps in 2015. (See id. at 122-23; id. at 123 (the

 4   pre-wiretap evidence "raised [Scanlon's] suspicions that [Lambus] was engaging in

 5   drug trafficking," but Scanlon "did not have sufficient evidence to prove a violation

 6   of parole").) In December 2013, Scanlon and Popolow had met with an Assistant

 7   United States Attorney ("AUSA") to discuss their investigation and were informed

 8   that their evidence "didn't meet the threshold" for federal prosecution. Lambus II, 251

 9   F.Supp.3d at 479 (internal quotation marks omitted). Scanlon testified that it would

10   be many months before it was determined that there would be a federal prosecution.

11                "After being told" by an AUSA in December 2013 "that the federal

12   prosecutors would consider prosecution only if the investigation turned up 'evidence

13   of more drugs [and] more weight,' the investigators did not inquire whether a state

14   prosecution would be possible . . . ." Lambus II, 251 F.Supp.3d at 479 (quoting Mar.

15   17, 2017 Tr. 209). Scanlon testified that, after reviewing the evidence indicating that

16   "previous State incarcerations did not deter Mr. Lambus from continuing in his drug

17   distribution ring," and after speaking with his BSS supervisors and DOCCS Deputy

18   Commissioner Herzog, Scanlon "thought federal prosecution along with the[] [more


                                                25
 1   severe] penalties would be the best outcome to stop this behavior." (Mar. 17, 2017

 2   Tr. 147, 156.) Accordingly, Scanlon's recommendation to Parker in the spring of 2014

 3   was to continue the GPS monitoring of Lambus for the duration of the joint BSS-HSI

 4   investigation, based on Scanlon's DOCCS training and existing DOCCS protocols (see

 5   Mar. 15, 2017 Tr. 45), and based on evidence that Lambus had persisted in ignoring

 6   curfews, was associating with known felons, and appeared to be a leader of the

 7   narcotics activity--and that Lambus "was tampering with the GPS" (id. at 44).

 8                Parker decided to continue the GPS monitoring of Lambus based on the

 9   recommendations of BSS, and of the regional director and Deputy Commissioner

10   Herzog--Parker's "higher up[s]" in NYSDOCCS. (Apr. 10, 2017 Tr. 97.) Federal agents

11   never made any recommendation to Scanlon as to whether GPS monitoring should

12   continue. The GPS tracker remained on Lambus until he was arrested on the present

13   federal charges in July 2015.




14         5. Federal Agents Request Authorization for Wiretaps

15                In the meantime, in early 2015, it was decided that federal court

16   authorizations for wiretaps would be sought to assist the investigation of the DTO.

17   Eventually, five wiretap applications were made; all were granted.


                                              26
 1                An affidavit in support of the first application was prepared on January

 2   9, 2015 ("First Wiretap Affidavit") by an HSI agent to whom we refer as the "HSI

 3   Agent" (the name being undisclosed here, as it was redacted in the district court, see,

 4   e.g., Lambus I, 221 F.Supp.3d at 327-31). The First Wiretap Affidavit requested

 5   authorization to intercept, for up to 30 days, telephone calls and text message

 6   transmissions to and from a certain number ending in 5283 (the "5283 telephone" or

 7   "subject telephone"), for a mobile telephone known to be used by one of the targets

 8   of the proposed wiretap. The law enforcement officers had learned of that number

 9   from a confidential informant ("CI") who had been found credible and reliable, some

10   of his information having been corroborated by subsequent narcotics seizures.

11                The First Wiretap Affidavit stated that HSI agents and other law

12   enforcement officers were investigating numerous persons for narcotics and firearms

13   offenses, including distribution of controlled substances and conspiracy to do so, use

14   of firearms in furtherance of those offenses, and dealing in firearms. It defined as

15   wiretap "Target Subjects" a dozen persons including Lambus and Fuller and stated

16   that the drug trafficking organization also included other persons whom law

17   enforcement had not been able to identify.




                                               27
 1                The HSI Agent stated that the affidavit was based on, inter alia: personal

 2   participation in the investigation of the offenses referred to; reports by other special

 3   agents; information received from the CI; reports of physical surveillances conducted

 4   between July 17, 2013, and November 21, 2014, which identified stash houses;

 5   consensually intercepted wire communications; controlled purchases by the CI from

 6   suspected members of the DTO; and the seizure, during a judicially authorized

 7   search, of cocaine base and drug paraphernalia from a residence at which Lambus

 8   and two other wiretap targets were present.

 9                The affidavit described various other investigative techniques the officers

10   involved in the investigation had used or attempted in the past. They included, in

11   addition to the methods referred to above, other judicially-issued search warrants;

12   analysis of toll records; pen registers for telephones that had contact with the 5283

13   telephone and that were used by known narcotics traffickers; use of pole cameras;

14   and subpoenas to financial and penal institutions in an effort to locate documentary

15   evidence. The HSI Agent stated that those methods had not proven effective in

16   determining the extent of the DTO or the identity of its suppliers; further, it was

17   unlikely that the CI or undercover officers would be able to penetrate more deeply

18   into the drug trafficking organization, given that such organizations tend to be


                                               28
 1   compartmentalized and that the members of the DTO, wary of law enforcement, were

 2   reluctant to do business with persons other than trusted associates.

 3               In a section of the First Wiretap Affidavit titled "Prior Applications," the

 4   HSI Agent also stated as follows:

 5               As of December 22, 2014, a check of federal law enforcement
 6               databases, including FBI, DEA, ATF, and HSI databases, indicate
 7               [sic] that there have been no prior applications seeking Court
 8               authorization to intercept the wire, oral, or electronic communications
 9               of the Target Subjects or over the SUBJECT TELEPHONE.

10   (Emphasis added.) This statement, however, was not true.

11               As the HSI Agent's affidavits in pursuit of the next wiretap

12   authorizations revealed, prior to January 9, 2015, there had in fact been several

13   wiretap applications leading to orders authorizing interception of communications

14   of some persons identified as wiretap targets in the First Wiretap Affidavit. The

15   orders included a total of four authorizations in 2011 with regard to Fuller and one

16   other Target Subject; an order in 2003 with regard to a third Target Subject; and two

17   orders in 2004 with regard to an individual who was not literally a Target Subject as

18   that term was defined in the First Wiretap Affidavit but who was listed in that

19   affidavit's subsequent description of "Targets."



                                               29
 1                The HSI Agent who authored the First Wiretap Affidavit--and who had

 2   requested the check of the federal law enforcement databases referred to in its "Prior

 3   Applications" section--testified at the 2016 suppression hearing that the error in that

 4   section of the First Wiretap Affidavit resulted from a flawed request on the electronic

 5   surveillance ("ELSUR") form that was submitted to request the database checks. The

 6   HSI Agent testified that instead of listing on the ELSUR form all of the wiretap targets

 7   later named in the First Wiretap Affidavit, "I put in [on the ELSUR form] who I

 8   expected to actually intercept on that phone" (2016 Tr. 161), and that in stating that

 9   the databases had been searched with respect to all of the individuals named in the

10   affidavit, "I misunderstood what I was saying" (id. at 157).

11                In preparing an affidavit to support the second wiretap application, the

12   HSI Agent learned from an AUSA that the "Prior Applications" statement in the First

13   Wiretap Affidavit was inaccurate. Thus, the errors were not repeated in connection

14   with the second and subsequent wiretap applications. New ELSUR requests were

15   completed, and all known prior applications with respect to all identified targets were

16   listed in the affidavits that were submitted in support of those later applications.




                                               30
 1                The HSI Agent testified that the initial errors had not been intentional:

 2                     THE COURT: Did you do that deliberately to mislead the
 3                Judge?

 4                      THE WITNESS: No, sir.

 5                      THE COURT: How did you know to correct it?

 6                      THE WITNESS: I believe after we went to put the second
 7                wire affidavit together, I discussed it with the AUSA at the time
 8                and he was . . . like, no, you did it wrong the first time.

 9   (2016 Tr. 160.)

10                     THE COURT: Did you do that deliberately [in your first
11                submission] to [then-Judge] Gleeson?

12                      THE WITNESS: No, sir.

13                      THE COURT: Did you correct it with the next application?

14                      THE WITNESS: I believe I did, sir, yes.

15                      ....

16                      THE COURT: This hearing is closed.

17                      [Fuller's Attorney]: Well, Judge--

18                       THE COURT: I don't want to go over what is obviously an
19                error on his part. Whether that's sufficient to suppress is a matter
20                you will brief.



                                               31
 1   (Id. at 164-65.) The court indicated, however, that it was inclined to grant at least that

 2   aspect of the motions to suppress:

 3                      THE COURT: . . . . When I get an application coming
 4                before me, I have to have absolute reliance on the fact that the
 5                affidavits are as carefully made out as possible.

 6                      Here they were done carelessly, I don't say that critically, by an
 7                experienced man. Whatever you got from that wiretap is not
 8                coming in. It's going to be suppressed. Because I am not
 9                convinced that [then-Judge] Gleeson would have signed it if he
10                knew this. Brief it and be prepared to try the case without that
11                material.

12   (Id. at 166 (emphases added).)




13   B. The District Court's Decisions

14                Following the hearings in 2016, the district court in Lambus I, granted

15   defendants' suppression motions only to the extent of excluding conversations

16   intercepted pursuant to the first wiretap authorization. Eventually, in Lambus II, the

17   court also partially granted Lambus's motion to exclude GPS-related evidence.




18         1. Suppression as to the January 9 Wiretap Authorization

19                In Lambus I, the district court found that the HSI Agent's error in the First

20   Wiretap Affidavit's description of prior applications with respect to Target Subjects

                                                 32
 1   was not inadvertent; and in the exercise of supervisory authority, the court precluded

 2   the government from introducing evidence of conversations intercepted pursuant to

 3   the January 9, 2015 wiretap authorization.

 4                The court observed that the federal wiretap statute requires, inter alia, as

 5   follows:

 6                "Each application shall include the following information: [. . .] (e)
 7                a full and complete statement of the facts concerning all previous
 8                applications known to the individual authorizing and making the
 9                application, made to any judge for authorization to intercept, or
10                for approval of interceptions of, wire, oral, or electronic
11                communications involving any of the same persons, facilities or
12                place specified in the application, and the action taken by the
13                judge on each such application."

14   Lambus I, 221 F.Supp.3d at 328 (quoting 18 U.S.C. § 2518(1)(e) (emphasis in Lambus I)).

15   The court also noted that this Court in United States v. Rajaratnam, 719 F.3d 139 (2d

16   Cir. 2013) ("Rajaratnam"), cert. denied, 134 S. Ct. 2820 (2014), had held it appropriate to

17   apply the Franks v. Delaware standard in deciding a suppression motion based on

18   errors in an application for a wiretap authorization:

19                "Under Franks [v. Delaware, 438 U.S. 154, 98 S.Ct. 2674, 57 L.Ed.2d
20                667 (1978)] and its progeny, if a search warrant contains a false
21                statement or omission, and the defendant makes a substantial
22                preliminary showing (1) that the false statement or omission was
23                knowingly and intentionally, or with reckless disregard for the

                                                 33
 1                truth, included by the government in a search warrant affidavit,
 2                (2) that the information was material, and (3) that with the
 3                affidavit's false or omitted material aside, the affidavit's remaining
 4                content is insufficient to establish probable cause, then the fruits of the
 5                search must be suppressed." United States v. Bianco, 998 F.2d 1112,
 6                1125 (2d Cir. 1993) (citing Franks, 438 U.S. at 155-56, 98 S.Ct. 2674)
 7                (emphasis added). "[T]o suppress evidence obtained pursuant to
 8                an affidavit containing erroneous information, the defendant must
 9                show that: (1) the claimed inaccuracies or omissions are the result
10                of the affiant's deliberate falsehood or reckless disregard for the
11                truth; and (2) the alleged falsehoods or omissions were necessary
12                to the [issuing] judge's probable cause [or necessity] finding."
13                [Rajaratnam, 719 F.3d] at 146 (internal quotation marks omitted).

14   Lambus I, 221 F.Supp.3d at 331-32.

15                Discussing the federal wiretap statute's "own exclusionary rule," which

16   had been addressed in United States v. Giordano, 416 U.S. 505 (1974), the district court

17   noted that the statute

18                provides that no intercepted communications can be received in
19                evidence in any trial . . . if the disclosure of that information
20                would be in violation of this chapter. 18 U.S.C. § 2515. The
21                specific grounds for exclusion . . . . are that: (i) the
22                communication was unlawfully intercepted; (ii) the order of
23                authorization or approval under which it was intercepted is
24                insufficient on its face; or (iii) the interception was not made in
25                conformity with the order of authorization or approval. 18 U.S.C.
26                § 2518(10)(a). . . . Only violations of statutory requirements that
27                "play[] a substantive role with respect to judicial authorization of
28                intercept orders and consequently impose[] a limitation on the use of
29                intercept procedures" require suppression. United States v. Donovan,

                                                  34
 1                429 U.S. 413, 435, 97 S.Ct. 658, 50 L.Ed.2d 652 (1977) (internal
 2                quotation marks omitted). The Donovan court's holding was
 3                limited to cases where the defective affidavit was only
 4                "unlawfully made" inadvertently.

 5   Lambus I, 221 F.Supp.3d at 332 (other internal quotation marks omitted) (emphasis

 6   ours).

 7                Notwithstanding the grounds for exclusion specified in the wiretap

 8   statute and the standards stated in Franks and its progeny, the court stated that "[t]he

 9   specific grounds stated above do not divest the court of its 'inherent authority to

10   regulate the administration of criminal justice among the parties before the bar'

11   through its general suppression powers." Id. at 332 (quoting United States v. Cortina,

12   630 F.2d 1207, 1214 (7th Cir. 1980) (citing McNabb v. United States, 318 U.S. 332,

13   (1943))).

14                "Federal courts may use their supervisory power in some
15                circumstances to exclude evidence taken from the defendant by
16                willful disobedience of the law." United States v. Payner, 447 U.S.
17                727, 735 n. 7, 100 S.Ct. 2439, 65 L.Ed.2d 468 (1980) (internal
18                quotation marks and emphasis omitted).              "The inherent
19                supervisory power serves to ensure that the courts do not lend a
20                judicial imprimatur to any aspect of a criminal proceeding that
21                smacks of lawlessness or impropriety." United States v. HSBC Bank
22                USA, N.A., 2013 WL 3306161, at *6 (E.D.N.Y. July 1, 2013). "The
23                courts have wielded this authority substantively, that is, to
24                provide a remedy for the violation of a recognized right of a

                                               35
 1                 criminal defendant." Id. at *4 (citing cases). . . . See[ also] Elkins v.
 2                 United States, 364 U.S. 206, 222-24, 80 S.Ct. 1437, 4 L.Ed.2d 1669
 3                 (1960) (holding that "the imperative of judicial integrity" requires
 4                 illegally gathered evidence to be suppressed).

 5   Lambus I, 221 F.Supp.3d at 332-33. Still, the court had noted that

 6                        [e]xclusion of the fruits of an unconstitutional search is not
 7                 required in every case. "For exclusion to be appropriate, the
 8                 deterrence benefits of suppression must outweigh its heavy costs." . . . .
 9                 "[T]he deterrence benefits of exclusion vary with the culpability
10                 of the law enforcement conduct at issue." . . . . "[W]hen the police
11                 act with an objectively reasonable good-faith belief that their
12                 conduct is lawful . . . the deterrence rationale loses much of its
13                 force." . . . . "[S]earches conducted in objectively reasonable
14                 reliance on binding appellate precedent are not subject to the
15                 exclusionary rule."

16   Id. at 331 (quoting Davis v. United States, 564 U.S. at 237, 238, 232 (emphasis in

17   Lambus I)).

18                 The court ultimately found pertinent two pre-Rajaratnam decisions:

19                        In Bianco, the Court of Appeals held that a violation of
20                 section [2518](1)(e) is "subject to the statutory exclusionary
21                 provisions of [18 U.S.C.] §§ 2515 and 2518(10); that subsection
22                 (1)(e) constitutes a non-central provision of Title III; that the
23                 government's failure to comply with the requirements of
24                 subsection (1)(e) was in good faith and inadvertent error, and
25                 suppression is neither permissible [n]or appropriate." 998 F.2d
26                 at 1128 (internal citation omitted). The court rested its decision to
27                 affirm the denial on the fact that the "omission of the prior
28                 surveillance applications" was "inadvertent" and the issue of "the

                                                   36
 1               requirements of subsection (1)(e) as applied to a roving intercept
 2               application had not been addressed in any reported decisions"
 3               prior to the submission of the wiretap application. Id. Similarly,
 4               in United States v. Barnes, the defendant argued that "the
 5               government's failure to disclose the existence of concurrent state
 6               wiretaps (which, in part, targeted Barnes) requires suppression of
 7               the evidence obtained from the federal wiretaps." 411 Fed.Appx.
 8               365, 368 (2d Cir. 2011). The court noted that "nothing in the record
 9               suggests that the government's affiant was aware of the state
10               wiretaps, which were applied for after the state and federal
11               investigations were severed." Id. The court held that defendant's
12               mere speculation that the federal government must have been
13               aware of the state wiretaps "is insufficient to demonstrate a
14               knowing omission on the part of the government. Thus, the
15               affiant's omission 'was not intentional, but inadvertent' and does
16               not violate § 2518(1)(e)." Id. (quoting Bianco, 998 F.2d at 1128).

17                     A natural implication of Bianco and Barnes is that section
18               2518(1)(e) of the wiretap statute is violated by the government's
19               "knowing," non-inadvertent omission. Where the government
20               knowingly omits information in violation of Title III's statutory
21               requirements, suppression is appropriate.

22   Lambus I, 221 F.Supp.3d at 345.

23               The court found that the HSI Agent's truncated list of persons for whom

24   the ELSUR search was to be made was knowing and non-inadvertent. In the First

25   Wiretap Affidavit, submitted on January 9, 2015,

26               the Special Agent wrongly stated: "As of December 22, 2014, a
27               check of federal law enforcement databases, including FBI, DEA,
28               ATF, and HSI databases, indicate that there have been no prior

                                              37
 1                applications seeking Court authorization to intercept the wire, oral, or
 2                electronic communications of the Target Subjects or over the SUBJECT
 3                TELEPHONE."

 4   Id. at 328 (emphasis in Lambus I).

 5                       On February 12, 2015, Special Agent [REDACTED] applied
 6                for a wiretap authorization for two more telephones believed to
 7                be associated with the DTO . . . . The affidavit was largely the
 8                same as the previous affidavit, with a few notable additions.
 9                Whereas in the prior affidavit, Special Agent [REDACTED] had
10                averred that "[a]s of December 22, 2014 a check of federal law
11                enforcement databases . . . indicate that there have been no prior
12                applications seeking Court authorization to intercept the wire, oral,
13                or electronic communications of the Target Subjects" . . . a check
14                of those same databases on January 29, 2015 revealed four prior
15                authorizations, from 2003 to 2011, that the government had
16                obtained to intercept the communications of some of the Target
17                Subjects. . . .

18                         When questioned about this discrepancy at the suppression
19                hearing before this court, the Special Agent conceded that
20                Paragraph 24 of the January 9 Affidavit was "absolutely wrong."
21                . . . . He testified that he checked the databases, "but not for the
22                full set of names . . . it was a couple names. It was not the entire
23                target list." . . . . The Special Agent apparently "misunderstood"
24                what he was saying in the affidavit . . . , and before he submitted
25                an affidavit in connection with the second wiretap application, an
26                AUSA told him that he "did it wrong the first time."

27   Id. at 330 (brackets and emphases in Lambus I).




                                                 38
 1                The court found that "the omission was not 'inadvertent;' it was

 2   knowing":

 3                The Special Agent testified that despite having been an affiant in
 4                previous wiretap applications . . . , he did not know that he
 5                needed to check for prior wiretap applications related to all the
 6                target interceptees. . . . This mistake alone, despite precedent to
 7                the contrary, may have constituted mere inadvertence. But this
 8                was not the Special Agent's only error. The HSI agent swore that
 9                "a check of federal law enforcement databases, including FBI,
10                DEA, ATF, and HSI databases, indicate that there have been no
11                prior application seeking Court authorization to intercept the
12                wire, oral, or electronic communications of the Target Subjects or
13                over the SUBJECT TELEPHONE." [First Wiretap Affidavit] at
14                ¶ 24 (emphasis added). When he swore to this statement, he
15                knew it was false. This was not a "misunderstanding." . . . . It
16                was perjury.

17   Id. at 346 (emphases in Lambus I).

18                Concluding that "[s]uppression is an appropriate remedy for such an

19   omission," the court stated that it

20                need not rely on Franks or Giordano to rule that any evidence
21                gathered pursuant to the January 9, 2015 wiretap order is
22                suppressed. It is within the court's inherent authority to suppress
23                evidence gathered unlawfully in order to maintain the integrity of its
24                own proceedings and of government affiants appearing before it--
25                particular[ly] in an in-chambers appearance without opposing counsel
26                present. See, e.g., Elkins, 364 U.S. at 222-24, 80 S.Ct. 1437; see also
27                Payner, 447 U.S. at 735 n. 7, 100 S.Ct. 2439; McNabb v. United States,
28                318 U.S. 332, 63 S.Ct. 608; Cortina, 630 F.2d at 1214; HSBC Bank
29                USA, NA., 2013 WL 3306161 at *4-6.

                                                39
 1                       Wiretap applications are made ex parte. Judges rely on the
 2                absolute fidelity of the government agents and prosecutors who
 3                swear to affidavits and answer questions before the court in
 4                chambers attesting to the facts necessary to obtain a wiretap. In
 5                reliance on their fidelity, courts almost always grant their
 6                requests.        See Wiretap Report 2015, available at
 7                http://www.uscourts.gov/statistics-reports/wiretap-report-2015 (in
 8                2015 all [4,148] wiretap applications made pursuant to federal and
 9                state law were granted). Knowingly false statements cannot be
10                tolerated, especially if those statements are made at proceedings
11                where the courts have little choice but to take the government at
12                its word. Any evidence of statements made on wiretaps gathered
13                pursuant to the January 9, 2015 wiretap order is suppressed.

14   Lambus I, 221 F.Supp.3d at 346 (emphases added).




15         2.     The Initial Denial of the Motion To Suppress GPS-Related Data

16                In Lambus I, the district court denied Lambus's motion to suppress any

17   evidence obtained from or derived from the GPS monitoring device attached to his

18   ankle. While noting that the device had been attached initially for the proper purpose

19   of monitoring whether Lambus was abiding by his curfew, the court plainly

20   disapproved of NYSDOCCS' subjecting Lambus to such monitoring for more than

21   two years; it viewed NYSDOCCS officers, after the GPS tracker had been attached for

22   a month, as failing to perform their parole supervisory functions; and it condemned



                                              40
 1   federal officers' participation in the investigation of Lambus while knowing of the

 2   GPS monitoring and failing to seek and obtain a judicial warrant for its use in the

 3   criminal investigation. The court noted that

 4                in the instant case, coordination by the agencies unwittingly
 5                turned Lambus [sic] into a stalking horse for the federal agencies.
 6                Lambus knowingly had a GPS tracking device placed on his ankle
 7                on May 8, 2013, not because he was expected [sic] of any criminal
 8                wrongdoing, but to monitor whether he was abiding by the
 9                curfew condition of his parole. . . . This purpose shifted as federal
10                law enforcement began using the location data to build a narcotics
11                trafficking case against a dozen individuals. His ostensible
12                supervisors, NYSDOCCS, took no actions against him despite,
13                presumably, possessing evidence of criminal wrongdoing.

14   Lambus I, 221 F.Supp.3d at 344; see also id. at 342 (referring to the so-called "stalking

15   horse" theory (internal quotation marks omitted), which disapproves of a parole

16   officer's acting as a stalking horse for law enforcement officers by searching a parolee

17   not in the performance of the P.O.'s own duties but solely in response to a prior

18   request by, and in concert with, law enforcement officers--a theory adopted in some

19   Circuits but rejected by this Court, see generally United States v. Reyes, 283 F.3d 446,

20   462-65 (2d Cir.) ("Reyes"), cert. denied, 537 U.S. 822 (2002); United States v. Newton, 369

21   F.3d 659, 666-67 (2d Cir.) ("Newton"), cert. denied, 543 U.S. 947 (2004)).




                                                 41
 1               Notwithstanding its disapproval of the treatment of Lambus, the district

 2   court concluded, following the suppression hearings in 2016, that exclusion of GPS

 3   data was not warranted.

 4                      "[W]hen the police act with an objectively 'reasonable good-
 5               faith belief' that their conduct is lawful . . . . the deterrence
 6               rationale [of the exclusionary rule] loses much of its force." Davis,
 7               564 U.S. at 238, 131 S.Ct. 2419 (internal quotation marks and
 8               citation omitted). . . . "[S]earches conducted in objectively
 9               reasonable reliance on binding appellate precedent are not subject
10               to the exclusionary rule." Davis, 564 U.S. at 232, 131 S.Ct. 2419.

11   Lambus I, 221 F.Supp.3d at 341. The court noted that "[t]wo Second Circuit Court of

12   Appeals opinions"--Reyes, 283 F.3d 446, and Newton, 369 F.3d 659--"condone the

13   coordination between parole and general law enforcement." Lambus I, 221 F.Supp.3d

14   at 342.

15               Although viewing certain factual circumstances in Reyes and Newton--the

16   shorter durations of the privacy intrusions and the purposes of the intrusions--as

17   more appropriate than the facts here for application of the good-faith rule, see id.

18   at 342-44, the court noted that both Reyes and Newton had expressly rejected the

19   stalking-horse theory as a basis for suppression, see id. at 342. The district court

20   concluded that


                                              42
 1                        [t]he unequivocal language in these two decisions--Reyes
 2                and Newton--created a binding appellate precedent that police
 3                involvement with a warrantless search of a parolee does not
 4                stamp the search as unconstitutional if it was initiated by a parole
 5                officer pursuant to a legitimate supervisory objective.

 6                       In the instant case, the search was initiated by NYSDOCCS
 7                to monitor Lambus's adherence to his parole conditions;
 8                specifically, his curfew. This is a legitimate supervisory objective.
 9                The decision by NYSDOCCS and the federal agents to coordinate
10                subsequently was reasonable given the Court of Appeals's Reyes and
11                Newton decisions. Neither the NYSDOCCS officers nor the federal law
12                enforcement officers behaved inappropriately. There would therefore
13                be little deterrent value in excluding the evidence. The court
14                declines to suppress the location data evidence.

15   Lambus I, 221 F.Supp.3d at 342-43 (emphases added); see id. at 342 ("Reliance by the

16   parole officers and federal agents on the broad language in these appellate precedents

17   was objectively reasonable.").




18         3. The Eventual Suppression of Certain GPS-Generated Data

19                Following the district court's 2016 opinion in Lambus I, Lambus moved

20   for reconsideration of so much of that decision as denied his motion to suppress GPS-

21   related evidence. He pointed out that the court had not rejected his contention that

22   the GPS monitoring violated his Fourth Amendment rights but had instead found


                                               43
 1   that the violation did not merit a suppression order because the coordination between

 2   DOCCS and the federal agencies was conducted in good faith, an issue that had not

 3   been briefed by the parties. Following procedural events not material here, the

 4   district court granted the motion for reconsideration; and in March and April 2017 it

 5   held several days of hearings on the GPS suppression motion. On the first such day,

 6   the district court said

 7                I am prepared to suppress the ankle bracelet, beginning one
 8                month after it was imposed, placed on [Lambus]. At which point
 9                we know that the Feds knew about it. . . .

10                       ....

11                       . . . . I am prepared to tentatively, subject to hearing from
12                everybody and briefing . . . , tentatively decide that it is to be
13                suppressed because the Feds depended on it and they should
14                have gone at that point to a Federal Judge, Magistrate Judge, or
15                District Judge to get an approval. . . .

16   (Mar. 15, 2017 Tr. 87.)

17                       I'm not saying it is illegal, your putting it on. But only that,
18                once the Feds effectively in this case, not as a general rule, but in this
19                specific case, I'm prepared to say, took control, from that point on,
20                they--and knowing that there was this bracelet[--]they should have gone
21                to a judicial officer. That is my present analysis.

22                      I understand that it is pushing the envelope fairly far and
23                some might read Second Circuit decisions[] as to suggest that it
24                goes too far. But I am prepared to do it.

                                                  44
 1   (Id. at 92 (emphases added); see id. at 91 ("my tentative view of where the law should

 2   be" (emphasis added)).)

 3                Thereafter, the court heard additional testimony from Scanlon and

 4   testimony from Bureau Chief Parker, S.P.O. Browne, and DEA Special Agent Russell,

 5   the essence of which has been described in Parts I.A.1.-I.A.4. above. Following those

 6   hearings, the court issued its decision in Lambus II, finding that "within one month of

 7   placement of the tracking device on defendant's ankle, the federal authorities, working

 8   closely with state authorities, directed use of the [GPS] device to provide evidence for the

 9   prospective federal criminal case, and not for any state parole supervision or violation

10   charge," 251 F.Supp.3d at 475 (emphases added), and concluding that "[i]nformation

11   obtained as a direct--but not indirect--result of use of the device" should be

12   suppressed, id. at 474.

13                As detailed below, the court found, inter alia, that after being contacted

14   by Scanlon, the federal agents immediately took control of the investigation, see id.

15   at 478, 483; that from the start of their involvement, the federal agents were aware of

16   the GPS monitoring on Lambus, see id. at 477; that the federal agents knew a GPS

17   monitoring device could not lawfully be attached without judicial authorization, see



                                                 45
 1   id. at 488, 501; that no one applied for such authorization, see id. at 487-88; that the

 2   federal agents prevented Queens II Bureau from removing the GPS tracker until the

 3   federal investigation was complete, see id. at 486; and that the only purpose of

 4   continuing the GPS monitoring of Lambus was to further the federal investigation,

 5   see id. at 487.

 6                     The court found that the initially appropriate curfew-related rationale for

 7   placement of Lambus on GPS monitoring soon became an impermissible "pretext" for

 8   general law enforcement searches without court approval:

 9                            Absent exigent circumstances, federal investigative or other
10                     authorities must obtain a court order before installing or using a
11                     location tracking device to monitor the movements of any person
12                     or thing. State parole authorities assume they do not need such
13                     an order; they placed a device on a state parolee, Kamel Lambus,
14                     and kept it on for over two years under the pretext that it was
15                     being used to ensure compliance with a curfew.

16   Lambus II, 251 F.Supp.3d at 474; see also id. at 496 ("[t]he evidentiary record developed

17   since the court issued its prior opinion confirms that the tracking device was primarily

18   used to enable [federal] police to gather evidence for law enforcement purposes"

19   (internal quotation marks omitted) (emphasis ours)); id. at 487 (Lambus's GPS tracker

20   was used "solely" to further the federal investigation, with the Queens II Bureau

21   supervisory officers "being kept in the dark" as to information gathered as a result of

                                                    46
 1   the GPS monitoring, and "the state parole officers responsible for supervising

 2   Lambus--Kovics, Browne, and Parker--rarely, if ever, look[ing] at the data being

 3   generated by the tracking device." (emphasis added)). The court found that

 4                almost from the moment of installation, information from the
 5                device was exclusively relied upon by federal authorities working
 6                cooperatively with a state official to conduct a complex federal
 7                criminal investigation of a major heroin conspiracy that resulted
 8                in a federal indictment of defendant.

 9                       Upon recognizing that they were relying on this device to
10                help track a large heroin distribution ring, federal officials should
11                have 1) checked to see if court approval had been given, and, if
12                not, 2) obtained approval from a federal district or magistrate
13                judge. They did not do so.

14   Id. at 474; see id. at 486 ("While the tracking device was not installed on Lambus at the

15   behest of BSS or federal law enforcement, they ensured the device remained on

16   him.").

17                Reiterating that "[t]he federal authorities were informed about the device

18   nearly 'contemporaneously' with its installation and almost simultaneously the

19   federal HSI became the 'lead agency' investigating the matter," Lambus II, 251

20   F.Supp.3d at 496--but see id. at 478 ("[t]hough HSI was designated the 'lead agency,'"

21   "BSS also exerted some control over the investigation"; HSI did "'[n]o[t]'" "'[a]t any

22   point . . . have sole control of the investigation'" (quoting Mar. 17, 2017 Tr. at 143))--

                                                47
 1   the court found that

 2                [a]t that moment, Lambus's parole officers ceased being his parole
 3                officers for Fourth Amendment purposes and became conduits for the
 4                collection of evidence for use by the federal criminal investigating team.
 5                The state supervisory parole officers--whose activities generally may
 6                fit within the "special needs" warrant exception--were instructed not
 7                to alter his conditions of parole and hardly even glanced at the location
 8                data continuously gathered for years at the request of the BSS,

 9   Lambus II, 251 F.Supp.3d at 496 (emphases added); see generally Newton, 369 F.3d

10   at 665 ("the operation of a parole system," like the "'operation of a probation system[,]

11   . . . presents "special needs" beyond normal law enforcement that may justify

12   departures from the usual warrant and probable-cause requirements,'" if done

13   "pursuant to a rule or regulation 'that itself satisfies the Fourth Amendment's

14   reasonableness requirement'" (quoting Griffin v. Wisconsin, 483 U.S. 868, 873-74 (1987)

15   (emphasis in Newton))).      The district court found the special needs exception

16   inapplicable here, given that "BSS never shared any of the information it compiled

17   with the State supervisory bureau," Lambus II, 251 F.Supp.3d at 496, thereby depriving

18   those supervisors both of "full information on the parolee's conduct," needed "to

19   properly supervise a parolee," and of "the autonomy to loosen or tighten the parolee's

20   restrictions as necessary. Lambus's supervising parole officers were deprived of that

21   ability almost as soon as the federal investigation began," id. at 485; see also id. ("The

                                                  48
 1   State's supervisory bureau, its officers, and its objectives were thus rendered a

 2   nullity."). The court also noted that despite Lambus's arrest in July 2015 and the

 3   "ample evidence of criminal activity," his parole was allowed simply to "lapse[]" a

 4   month later, "without any charge of violation of state parole." Id. at 496. The court

 5   concluded that

 6               the true nature of the long-continued search in the instant case . . . was
 7               to permit a full scale federal criminal investigation and attendant
 8               federal criminal prosecution that would rely in part on information
 9               obtained directly and indirectly from the state installed device.

10                       The search undertaken through use of the ankle bracelet tracking
11               device in the instant case was a search by federal law enforcement officers
12               to "generate evidence for law enforcement purposes." Ferguson v. City
13               of Charleston, 532 U.S. 67, 83, 121 S.Ct. 1281, 149 L.Ed.2d 205 (2001).
14               Such a search does not fall within the ambit of the "special needs"
15               exception to the warrant requirement. . . .

16   Lambus II, 251 F.Supp.3d at 495 (emphases added).

17               The court further ruled that despite the State parole authorities'

18   assumption that they did not need court authorization for GPS monitoring of Lambus

19   because he was a parolee,

20                      [s]earches initiated by state officers are subject to federal
21               rules of criminal procedure when evidence from those searches is
22               to be used in federal court. United States v. Brown, 52 F.3d 415, 420
23               (2d Cir. 1995) ("[F]ederal law is applicable in a federal prosecution
24               even when state police officers were involved."); see also Preston v.

                                                 49
 1                United States, 376 U.S. 364, 366, 84 S.Ct. 881, 11 L.Ed.2d 777 (1964)
 2                ("The question whether evidence obtained by state officers and
 3                used against a defendant in a federal trial was obtained by
 4                unreasonable search and seizure is to be judge[d] as if the search
 5                and seizure had been made by federal officers.").

 6   Lambus II, 251 F.Supp.3d at 493. "'[E]vidence obtained by state officers during a

 7   search which, if conducted by federal officers, would have violated the defendant's

 8   immunity from unreasonable searches and seizures under the Fourth Amendment

 9   is inadmissible over the defendant's timely objection in a federal criminal trial.'" Id.

10   (quoting Elkins v. United States, 364 U.S. 206, 223 (1960)). Moreover,

11                [a] search [by state officers] may be deemed a "federal search"
12                subject to the strictures of [Fed. R. Crim. P.] 41 even where the
13                search is executed by state law enforcement personnel for the
14                purpose of detecting violations of state law if "federal officers 'had
15                a hand in it.'" [United States v. ] Turner, 558 F.2d [46,] 49 [(2d Cir.
16                1977)] (quoting Lustig v. United States, 338 U.S. 74, 78, 69 S.Ct.
17                1372, 93 L.Ed. 1819 (1949)) (emphasis added) . . . . For a federal
18                agent to have "had a hand" in a search,

19                       [i]t is immaterial whether a federal agent originated the idea or
20                       joined in it while the search was in progress. So long as he was
21                       in it before the object of the search was completely
22                       accomplished, he must be deemed to have participated in
23                       it.

24                Lustig, 338 U.S. at 79, 69 S.Ct. 1372 (emphasis added).

25   Lambus II, 251 F.Supp.3d at 493. The district court stated that "[t]he controlling 'hand'


                                                 50
 1   of the federal government in this continuing search of defendant Lambus through a

 2   tracking device is unmistakable." Id. at 496 (emphasis added).

 3                The court noted that Rule 41(e)(2)(C) of the Federal Rules of Criminal

 4   Procedure provides, inter alia, that a judicial warrant authorizing a tracking device

 5   "must . . . specify a reasonable length of time that the device may be used," and that

 6   that "time must not exceed 45 days from the date the warrant was issued," although

 7   "[t]he court may, for good cause, grant one or more extensions for a reasonable period

 8   not to exceed 45 days each." Lambus II, 251 F.Supp.3d at 491 (internal quotation marks

 9   omitted). The court stated that the Rule's temporal limitations prevent "open-ended

10   monitoring" such as that imposed on Lambus by NYSDOCCS, id. (internal quotation

11   marks omitted), and that a violation of Rule 41

12                merits exclusion if "(1) there was 'prejudice' in the sense that the
13                search might not have occurred or would not have been so
14                abrasive if the Rule had been followed, or (2) there is evidence of
15                intentional and deliberate disregard of a provision in the Rule."
16                Burke, 517 F.2d at 386-87 (Friendly, J.). Courts may also exclude
17                evidence due to noncompliance with rules when exercising their
18                "supervisory powers over federal law enforcement agencies." Rea v.
19                United States, 350 U.S. 214, 217, 76 S.Ct. 292, 100 L.Ed. 233 (1956),

20   Lambus II, 251 F.Supp.3d at 490 (emphasis added).




                                               51
 1                In the present case, the court found that

 2                      [t]he federal agents disregarded the rules they knew they
 3                were bound by when they used the location data generated by the
 4                ankle device for years without applying for and obtaining a
 5                warrant. This failure to follow Federal Rule of Criminal
 6                Procedure 41 "prejudiced" Lambus and warrants exclusion. The
 7                tracking device search "would not have been so abrasive if the
 8                Rule had been followed;" the search would not have lasted for
 9                more than twenty-five months given that the rule only allows for
10                the gathering of location data in 45-day increments. Burke, 517
11                F.2d at 387.

12                        Alternatively, exclusion is appropriate because the federal
13                authorities used evidence obtained from State authorities for a
14                purpose different than the State's purported purpose, without first
15                obtaining a warrant that they otherwise would have needed. See
16                Birrell, 470 F.2d at 117.

17   Lambus II, 251 F.Supp.3d at 497 (emphasis added).

18                The court also ruled that Lambus had not consented to the imposition of

19   GPS monitoring. Despite the fact that in May 2013, "[b]efore the tracking device was

20   installed, Lambus signed a form acknowledging that the 'special condition' of

21   electronic monitoring could last 'until the termination of [his] legal period of

22   supervision,'" id. at 476 (quoting Lambus's Special Conditions/GPS Monitoring Form

23   at 1), which was to occur in August 2015, see Lambus II, 251 F.Supp.3d at 483, the court

24   found that that did not mean that Lambus had validly consented to such monitoring:


                                               52
 1                The court finds that this extensive consent was not voluntarily
 2                given. Lambus signed the acknowledgement form only upon
 3                threat of incarceration. Lambus stated that he was []coerced[] into
 4                giving his consent because Bureau Chief/Area Supervisor Mark
 5                Parker, a supervisor at the DOCCS supervisory bureau
 6                responsible for his rehabilitation, told Lambus that "he would
 7                violate me and send me back upstate to prison unless I agree to
 8                have a GPS ankle bracelet installed on me."

 9   Id. at 476 (quoting Lambus Aff. ¶ 14).

10                Alternatively, the court found that "[t]o the extent that Lambus's consent

11   was voluntary, it was limited in scope to a search lasting only a few months."

12   Lambus II, 251 F.Supp.3d at 477.         The court found that there was a "verbal

13   understanding between Lambus and his parole officers that the tracking device

14   would only remain on his person for a few months," so inferring: from Lambus's

15   affidavit so claiming; from the court's interpretation of testimony by Parker; from the

16   fact that the GPS monitoring service provider was informed on May 8, 2013, that the

17   scheduled end date was November 8, 2013; and from the DOCCS "Policy and

18   Procedures Manual" on "Electronic Monitoring," which the court read as stating that

19   the duration of monitoring will continue generally from four to six months as a

20   "maximum." Id. at 477, 476. Agreeing with concurring opinions in United States v.

21   Jones, 565 U.S. 400, 415, 430 (2012), that "[t]he use of longer term GPS monitoring in


                                                53
 1   investigations of most offenses impinges on expectations of privacy," Lambus II, 251

 2   F.Supp.3d at 495 (internal quotation marks omitted) (emphasis in Lambus II), the

 3   district court found that "the long-continued search in the instant case" unreasonably

 4   infringed Lambus's expectation of privacy, id.

 5                         Because the government has not met its burden of showing
 6                  that the search of Lambus occasioned by the use of location data
 7                  by federal agents was reasonable, the search was unconstitutional
 8                  and violated Lambus's limited Fourth Amendment rights.

 9   Id. at 499.

10                  The court observed in Lambus II, as it had in Lambus I, see 221 F.Supp.3d

11   at 331, that

12                        [n]ot every unlawful search requires exclusion of its fruits;
13                  excluding evidence obtained through a search that violated the
14                  Fourth Amendment should only be accomplished if exclusion will
15                  "appreciab[ly] deter[]" future violations.

16   Lambus II, 251 F.Supp.3d at 489 (citing Davis, 564 U.S. at 237). However, upon

17   reconsideration in Lambus II, the court stated that in this case,

18                  [b]alancing the deterrence value of excluding the location data
19                  against the "heavy costs" of ignoring evidence of guilt (see Davis,
20                  564 U.S. at 236-37, 131 S.Ct. 2419), the court finds exclusion to be
21                  appropriate. Conducting an invasive search for years for the sole
22                  purpose of furthering a general criminal investigation without any
23                  form of judicial approval is a Fourth Amendment violation worth
24                  deterring.

                                                 54
 1   Lambus II, 251 F.Supp.3d at 499 (emphasis added).

 2                Although in Lambus I the court had concluded that GPS data should not

 3   be suppressed because, given this Court's decisions in Reyes and Newton, "[n]either

 4   the NYSDOCCS officers nor the federal law enforcement officers behaved

 5   inappropriately," Lambus I, 221 F.Supp.3d at 343, it concluded in Lambus II that Reyes

 6   and Newton are applicable only to initial cooperation between state and federal

 7   officers and should not be applied to continued cooperative efforts:

 8                      This court extrapolated too far in its previous opinion when
 9                it held that . . . the location data evidence should not be
10                suppressed because of good-faith reliance on binding appellate
11                precedent by the federal officers.

12                       The hearings conducted [in 2017] . . . to reconsider this court's
13                earlier decision demonstrate that federal investigators knew they
14                should have obtained a warrant. Though there is appellate precedent
15                stating that the "stalking horse" theory is not viable, this conclusion
16                does not mandate that a search, once initiated validly pursuant to the
17                special needs doctrine, is immune from all scrutiny regardless of how it
18                evolves.    Exempting the entire search from the warrant
19                requirement under the special needs exception because it may
20                have initially fallen under that exception, while ignoring clear
21                evidence that the vast bulk of the search had no special
22                supervisory objective, would be inappropriate.

23   Lambus II, 251 F.Supp.3d at 500 (emphases added).




                                                 55
 1                  The court stated that Lambus's motion to suppress the GPS data would

 2   be

 3                  granted in part. Information obtained as a direct--but not
 4                  indirect--result of use of the device is suppressed. Evidence
 5                  which may indirectly have been obtained from the device, that is
 6                  to say, evidence that was obtained with the aid of the device that
 7                  would have been obtained independently by visual surveillance
 8                  or otherwise, is not now suppressed.

 9   Id. at 474 (emphasis added). The court predicted that

10                  [t]he costs of exclusion are unlikely to be particularly heavy. The
11                  government has amassed a tremendous amount of evidence
12                  against this defendant not directly connected to the ankle device.
13                  Exclusion of the location data is unlikely to "set the criminal loose
14                  in the community without punishment." [Davis, 564 U.S.] at 237,
15                  131 S.Ct. 2419.

16   Lambus II, 251 F.Supp.3d at 499 (emphasis added). However, while stating that only

17   "direct[ly] . . . . obtained" "location data generated by the tracking device attached to

18   Lambus's ankle is suppressed," id. at 474, 503, the court also said that "[a]ny fruit

19   derived indirectly from this poisonous tree is not suppressed, but the issue may be

20   raised anew with respect to particular items of evidence at the in limine hearing and

21   trial," id. at 503.




                                                 56
 1                                       II. DISCUSSION




 2                 On appeal, the government challenges both of the district court's orders

 3   of suppression. Reviewing the court's legal rulings de novo and its findings of fact for

 4   clear error, see, e.g., Rajaratnam, 719 F.3d at 153; United States v. Barner, 666 F.3d 79, 82

 5   (2d Cir. 2012), we find merit in the government's challenges.




 6   A. Suppression of January 9 Authorized Wiretapped Conversations

 7                 The government contends that the district court's order excluding

 8   evidence of conversations intercepted pursuant to the January 9, 2015 wiretap

 9   authorization should be reversed, arguing that the court committed legal error in

10   failing to apply the standards set by Franks v. Delaware, 438 U.S. 154, and clearly erred

11   in finding that the HSI Agent's mistaken representation to the authorizing court was

12   perjurious or intentional. We agree.




13          1. Legal Standards Governing Wiretap Suppression

14                 Title III of the Omnibus Crime Control and Safe Streets Act of 1968, 18

15   U.S.C. §§ 2510-2522 ("Title III"), sets out the minimum requirements for obtaining

                                                  57
 1   judicial authorization to intercept wire, oral, or electronic communications. It

 2   requires generally that a wiretap applicant, upon oath or affirmation, see id. § 2518(1),

 3   provide "full and complete statement[s]" both as to probable cause for such

 4   interceptions and as to the need to use such methods, id. § 2518(1)(b) and (c). In

 5   particular, the application must indicate--as relevant here--the facts believed to show

 6   probable cause that an individual connected with the requested communication

 7   facilities is committing drug trafficking and firearms offenses and probable cause to

 8   believe that particular communications concerning those offenses will be obtained

 9   through the requested interception, see id. § 2518(1)(b); id. §§ 2516(1)(e) and (n). As

10   to the necessity for wiretapping, the application must state whether other

11   investigative procedures have been tried and failed, or reasonably appear likely to fail

12   if tried, or appear to be too dangerous. See id. § 2518(1)(c). In addition, the

13   application must provide a full statement as to the applicant's knowledge of "all

14   previous applications" for judicial authorization to intercept such communications

15   "involving any of the same persons . . . specified in the application, and the action

16   taken by the judge on each such application." Id. § 2518(1)(e).

17                Title III contains an exclusionary rule, specifying that a defendant may

18   make a motion

                                                58
 1                to suppress the contents of any [intercepted] wire or oral
 2                communication . . . , or evidence derived therefrom, on the
 3                grounds that

 4                             (i) the communication was unlawfully intercepted;

 5                           (ii) the order of authorization or approval under
 6                      which it was intercepted is insufficient on its face; or

 7                            (iii) the interception was not made in conformity with
 8                      the order of authorization or approval.

 9   18 U.S.C. § 2518(10)(a). As there is no suggestion in the present case that the January

10   9 wiretap authorization was insufficient on its face or that the ensuing wiretaps were

11   not made in conformity with that authorization, the only possible basis for

12   suppression under § 2518(10) here would be that the conversations were intercepted

13   "unlawfully," within the meaning of subsection (10)(a)(i). However,

14                "[not] every failure to comply fully with any requirement provided in
15                Title III would render the interception of wire or oral communications
16                'unlawful.'" [United States v. Chavez], 416 U.S.[ 562,] 574-575 . . .
17                [(1974)]. To the contrary, suppression is required only for a
18                "failure to satisfy any of those statutory requirements that directly
19                and substantially implement the congressional intention to limit
20                the use of intercept procedures to those situations clearly calling
21                for the employment of this extraordinary investigative device."
22                United States v. Giordano, . . . 416 U.S.[ 505,] 527 [(1974)] . . . .

23   United States v. Donovan, 429 U.S. 413, 433-34 (1977) (emphasis ours). In Donovan, the

24   Court dealt with, inter alia, a Title III provision requiring the government to include

                                                59
 1   in its wiretap applications "the identity of the person, if known, committing the

 2   offense and whose communications are to be intercepted," 18 U.S.C. § 2518(1)(b)(iv).

 3   See Donovan, 429 U.S. at 416. The Court ruled that that provision was not satisfied by

 4   the government's identification of only the proposed interception's "principal" targets,

 5   omitting other known targets; rather, the Donovan Court concluded that Congress

 6   intended that the "wiretap application must name an individual if the Government

 7   has probable cause to believe that the individual is engaged in the criminal activity

 8   under investigation and expects to intercept the individual's conversations over the

 9   target telephone." Id. at 428. Nonetheless, while stating that that identification

10   provision is "undoubtedly important," id. at 434, the Court noted that "nothing in the

11   legislative history suggests that Congress intended this broad identification

12   requirement to play a central, or even functional, role in guarding against

13   unwarranted use of wiretapping or electronic surveillance," id. at 437 (internal

14   quotation marks omitted). The Court found that the intercept authorization "in all

15   other respects satisfie[d] the statutory requirements," id. at 434, and that "[i]n no

16   meaningful sense c[ould] it be said that the presence of that information as to

17   additional targets would have precluded judicial authorization of the intercept," id.

18   at 436. The Court concluded that the "failure to comply fully with" the § 2518(1)(b)(iv)

                                               60
 1   identification requirement did not render the intercepts "unlawful" within the

 2   meaning of § 2518(10)(a)(i)). Donovan, 429 U.S. at 434.

 3                Although the district court in the present case viewed Donovan as

 4   holding that suppression pursuant to § 2518(10)(a)(i) could be avoided "only" if the

 5   defect in the wiretap application was "inadvertent[]," Lambus I, 221 F.Supp.3d at 332,

 6   we disagree.    In Donovan, the government in its relevant wiretap extension

 7   application had elected to identify only its original--deemed principal--suspects and

 8   had failed to identify as additional suspects respondents Donovan, Robbins, and

 9   Buzzacco, whom the government admittedly had heard discussing the targeted illegal

10   activities in the originally authorized wiretap. See 429 U.S. at 419-20 & n.5. In

11   challenging the order granting the suppression motion of those three respondents, the

12   government expressly conceded that "Donovan and Robbins were 'known' within the

13   meaning of [§ 2518(1)(b)(iv)] at the time of" its extension application, and it did not

14   challenge the court of appeals' decision that Buzzacco also was known to the

15   government. Id. at 419-20 n.5. The Supreme Court ruled that suppression under

16   § 2518(10)(a)(i) was erroneous because the identifications were not central to the

17   determination of probable cause, although it was clear that the government's

18   omission of the names of Donovan, Robbins, and Buzzacco had not been inadvertent.

                                               61
 1   See id. at 435-36. Thus, when the Court noted that there was

 2                no suggestion in this case that the Government agents
 3                knowingly failed to identify respondents Donovan,
 4                Robbins, and Buzzacco for the purpose of keeping relevant
 5                information from the District Court that might have prompted
 6                the court to conclude that probable cause was lacking,

 7   id. at 436 n.23 (emphasis added), followed by the statement that "[i]f such a showing

 8   had been made, we would have a different case," id., that observation did not indicate

 9   that the omission had been inadvertent or unknowing, but rather simply highlighted

10   the difference between knowledge and purpose.

11                In the present case, the HSI Agent erroneously stated to the authorizing

12   judge that a check of law enforcement agency databases indicated that there had been

13   no previous wiretap application or authorization for any of the target subjects. In fact

14   the HSI Agent's ELSUR inquiry had listed only some of the target subjects, and there

15   had in fact been prior wiretap authorizations for some of the persons not listed

16   ("Previous Authorizations"). Thus, although, as discussed in Part II.A.3. below, there

17   was no evidence of any intent to mislead the authorizing judge, the application

18   misrepresented the scope of the database searches, and information as to the Previous

19   Authorizations (unknown to the HSI Agent) was omitted.




                                               62
 1                However, there is no dispute that the other required contents of the

 2   January 9 wiretap application were provided, were accurate, and were (as discussed

 3   below) sufficient to establish the requisite probable cause and necessity. And given

 4   that the purpose of the prior authorizations requirement seems even less central than

 5   the identification requirement at issue in Donovan, we cannot conclude that the HSI

 6   Agent's error and omission with respect to the Previous Authorizations rendered the

 7   January 9 authorized interceptions "unlawful[]" within the meaning of § 2518(10)(a)(i).

 8   The Donovan Court inferred that Congress may have included the § 2518(1)(b)(iv)

 9   identification requirement to "reflect what Congress perceived to be the constitutional

10   command of particularization," Donovan, 429 U.S. at 437; see S. Rep. No. 90-1097,

11   at 101 (1968) (citing Berger v. New York, 388 U.S. 41, 58-60 (1967), and Katz v. United

12   States, 389 U.S. 347 (1967)), reprinted in 1968 U.S.C.C.A.N. 2112, 2189-90; and that in

13   any event, "Congress required law enforcement authorities to convince a district court

14   that probable cause existed to believe that a specific person was committing a specific

15   offense using a specific telephone," Donovan, 429 U.S. at 437 n.25 (emphases added).

16   These elements are indeed reflected in Title III's specifications as to what a judge must

17   find in order to find probable cause and necessity for an authorization to intercept:

18   Such authorization is appropriate "if the judge determines on the basis of the facts



                                                63
 1   submitted by the applicant [1] that . . . there is probable cause for belief that an

 2   individual is committing, has committed, or is about to commit a [Title III

 3   enumerated] offense," [2] that, except in circumstances not at issue here, "there is

 4   probable cause for belief that the facilities . . . or place" from which the interception

 5   is sought are "leased to, listed in the name of, or commonly used by such person," [3]

 6   that "there is probable cause for belief that particular communications concerning that

 7   offense will be obtained through such interception," and [4] that "normal investigative

 8   procedures have been tried and have failed or reasonably appear to be unlikely to

 9   succeed if tried or to be too dangerous." 18 U.S.C. §§ 2518(3)(a), (d), (b), and (c).

10                In contrast, we have found no legislative history as to Congress's purpose

11   in including the prior authorizations requirement in § 2518(1)(e), and nothing in

12   Title III requires the judge, in order to find probable cause or necessity, to make any

13   findings as to whether there had been interception authorizations for the target

14   subjects in the past.

15                Given Donovan's ruling that the government's failure to comply with the

16   § 2518(1)(b)(iv) requirement to identify all suspects whose communications were

17   sought to be intercepted did not make the ensuing interceptions "unlawful[]" within

18   the meaning of § 2518(10)(a)(i), we conclude a fortiori that the HSI Agent's failure to



                                                64
 1   provide the less important information that there had been some Previous

 2   Authorizations did not make the ensuing interceptions here "unlawful[]." Thus, Title

 3   III itself did not authorize suppression of conversations intercepted pursuant to the

 4   January 9 authorization.

 5                 But the inapplicability of § 2518(10)(a) does not end the suppression

 6   inquiry. In addressing a motion to suppress the proceeds of a wiretap on the ground

 7   that the application contained misrepresentations or omissions, we, like every other

 8   Circuit Court of Appeals, have concluded that the appropriate analytical framework

 9   is that set forth in Franks, 438 U.S. 154. See, e.g., Rajaratnam, 719 F.3d at 143-44, 151-52;

10   United States v. Miller, 116 F.3d 641, 664 (2d Cir. 1997), cert. denied, 524 U.S. 905 (1998);

11   United States v. Votrobek, 847 F.3d 1335, 1342-44 (11th Cir. 2017); United States v. Stiso,

12   708 F. App'x 749, 753-54 (3d Cir. 2017); United States v. Muldoon, 931 F.2d 282, 286 (4th

13   Cir. 1991); Rajaratnam, 719 F.3d at 152 n.16 (citing cases from the other eight Circuits

14   "rel[ying] on Franks to analyze whether alleged misstatements and omissions in Title

15   III wiretap applications warrant suppression").

16                 Under the Franks standard, as applied to a challenge to a wiretap

17   authorization's findings of probable cause or necessity,

18                 "[t]o suppress evidence obtained pursuant to an affidavit
19                 containing erroneous information, the defendant must show that:

                                                  65
 1                (1) the claimed inaccuracies or omissions are the result of the affiant's
 2                deliberate falsehood or reckless disregard for the truth; and (2) the alleged
 3                falsehoods or omissions were necessary to the [issuing] judge's probable
 4                cause [or necessity] finding." United States v. Canfield, 212 F.3d 713,
 5                717-18 (2d Cir. 2000) (internal quotation marks omitted); see also
 6                United States v. Awadallah, 349 F.3d 42, 64 (2d Cir. 2003) (noting
 7                that "[i]n order to invoke the Franks doctrine, [a defendant] must
 8                show that there were intentional and material misrepresentations
 9                or omissions in [the] warrant affidavit." (emphases supplied)).

10   Rajaratnam, 719 F.3d at 146 (last two emphases in Rajaratnam; other emphases ours).

11   In the context of whether an allegedly false statement or omission in a wiretap

12   application was material to the probable cause determinations, materiality is a mixed

13   question of fact and law. See, e.g., Rajaratnam, 719 F.3d at 153. Whether the statement

14   was true or false, and whether the affidavit was complete or incomplete, are questions

15   of fact; the issue of whether misrepresentations or omissions were material is a

16   question of law. See id.

17                       To determine whether misstatements are "material," a court
18                must "set[] aside the falsehoods" in the application, United States
19                v. Coreas, 419 F.3d 151, 155 (2d Cir. 2005), and determine
20                "[w]hether the untainted portions [of the application] suffice to
21                support a probable cause [or necessity] finding," United States v.
22                Nanni, 59 F.3d 1425, 1433 (2d Cir. 1995). If the untainted portions
23                of the application are sufficient to support the probable cause or
24                necessity findings, then the misstatements are not "material" and
25                suppression is not required.




                                                   66
 1   Rajaratnam, 719 F.3d at 146. Where the defect in the affidavit is omissions, the

 2   ultimate inquiry under the Franks standard

 3                "is whether, after putting aside erroneous information and
 4                [correcting] material omissions, there remains a residue of
 5                independent and lawful information sufficient to support [a
 6                finding of] probable cause [or necessity]." Canfield, 212 F.3d at 718
 7                (internal quotation marks omitted); see also United States v. Martin,
 8                615 F.2d 318, 328 (5th Cir. 1980) ("[W]e [are] required to determine
 9                whether, if the omitted material had been included in the
10                affidavit, the affidavit would still establish probable cause [or
11                necessity]. . . . If it would not, we would be required to void the
12                warrant and suppress the evidence seized pursuant to it.").

13   Rajaratnam, 719 F.3d at 146.




14         2.     The Lack of Materiality of The HSI Agent's Misstatement and Omissions

15                In the present case, despite noting that this Court had held that the Franks

16   analysis should be used in ruling on motions to suppress wiretap evidence based on

17   allegedly defective wiretap applications, see Lambus I, 221 F.Supp.3d at 331-32, and

18   despite having accurately described the Franks standard as allowing suppression only

19   where the errors were intentional or in reckless disregard for the truth "and" where

20   the falsehoods or omissions were material to the authorizing judge's findings of

21   probable cause or necessity, id. at 332 (internal quotation marks omitted), the district



                                                67
 1   court declined to use that analytical framework, see id. at 346. The court made no

 2   determination as to materiality; it concluded that "[w]here the government knowingly

 3   omits information in violation of Title III's statutory requirements, suppression is

 4   appropriate," id. at 345. Even if we could uphold the factual findings as to knowledge

 5   or intent (but see Part II.A.3. below), the court's conclusion was inconsistent with our

 6   established legal standard.

 7                There is no dispute as to the fact that the HSI Agent made errors: first

 8   in failing to list in the ELSUR request for law enforcement agency database checks the

 9   names of all of the persons who would later be listed as wiretap targets in the first

10   authorization application, leading to a failure to discover, and to disclose in the First

11   Wiretap Affidavit (or "Affidavit"), information as to several Previous Authorizations;

12   and second in stating in the Affidavit that a prior check had been made with respect

13   to all of the wiretap targets listed in the Affidavit. Thus, we turn to the legal aspect

14   of the materiality issue, i.e., whether--putting aside the misrepresentation and adding

15   in the omitted information--there remains sufficient independent and lawful

16   information to support the authorizing judge's findings of probable cause and

17   necessity. Addressing that issue of law, we conclude that the HSI Agent's errors were

18   not material.


                                                68
 1                Disregarding the HSI Agent's misrepresentation that prior checks of the

 2   law enforcement databases indicated that there were no Previous Authorizations, the

 3   First Wiretap Affidavit amply set forth facts indicating probable cause to believe that

 4   the target subjects were engaged in drug trafficking and firearms offenses, that

 5   communications concerning those offense would be obtained through a wiretap, and

 6   that they used or were associated with the 5283 telephone number as to which

 7   interception authorization was requested. As set out in Part I.A.5, above, it described,

 8   inter alia, an investigation spanning the prior 1½ years, which included consensual

 9   telephone conversations on the 5283 telephone and controlled purchases of narcotics

10   by a CI, numerous surveillances by law enforcement agents, identification of drug

11   stash houses frequented by suspected members of the DTO, and a judicially

12   authorized search that led to the seizure of cocaine and drug paraphernalia from

13   premises at which several of the target subjects, including Lambus, were present. It

14   is plain that the untainted portions of the First Wiretap Affidavit were sufficient to

15   establish the requisite probable cause.

16                Nor can it be concluded that the omission of the fact that there had been

17   Previous Authorizations for some of the target subjects was material to the

18   authorizing judge's assessment of the need for the requested wiretaps. The Affidavit


                                               69
 1   described the several traditional investigative methods that had been tried, including

 2   those referred to above in the description of probable cause and others including the

 3   use of pole cameras, toll records, pen registers, and subpoenas; but none of the more

 4   traditional methods had permitted the agents to identify all of the members of the

 5   DTO or identify the organization's drug suppliers. Further, it was deemed unlikely

 6   that the CI or undercover officers could safely ferret out such information, given the

 7   DTO's compartmentalization and its institutional suspicions of and reluctance to deal

 8   with persons other than trusted associates. These facts sufficed to show the need for

 9   wiretaps.

10                If the First Wiretap Affidavit had contained the omitted information that

11   there were some Previous Authorizations (which was included in the second and

12   successive wiretap applications), that information would not have affected the

13   assessment of the need for wiretaps in 2015. As to two target subjects, prior

14   authorizations had been issued in 2004 and 2003, i.e., 11-12 years prior to the

15   application at issue here; and another set of authorizations with respect to Fuller and

16   another target subject had been issued in 2011, some four years before the 2015

17   application--and a year before Lambus's most recent release from prison. No judge

18   would have concluded that those Previous Authorizations eliminated the need for


                                               70
 1   wiretaps in the investigation of Lambus that was begun after Lambus's release from

 2   prison (and his ensuing Letter) in 2012 and joined by the federal agencies in 2013.

 3   Further, given the nature of narcotics conspiracies as continuing enterprises, the fact

 4   that Previous Authorizations had been issued for some of the January 2015 target

 5   subjects--presumably upon showings including probable cause--would likely have

 6   strengthened the January 2015 application's showing of probable cause.

 7                In sum, the untainted portions of the First Wiretap Affidavit made ample

 8   showings to support the authorizing judge's determinations of both probable cause

 9   and necessity, and the inclusion of the omitted information as to Previous

10   Authorizations would not have diminished those showings. The HSI Agent's

11   misstatement and omissions were thus not material, and under that branch of the

12   Franks standard, suppression was error.




13         3. The Record as to the Nature of the HSI Agent's Errors

14                Under the other branch of the Franks standard, even if the

15   misrepresented or omitted information was material, a motion to suppress is to be

16   denied unless the misrepresentations or omissions were intentional or deliberate, or



                                               71
 1   were made in reckless disregard for the truth. See, e.g., Franks, 438 U.S. at 155-56.

 2   Thus, "misstatements or omissions caused by 'negligence or innocent mistake[s]' do

 3   not warrant suppression." Rajaratnam, 719 F.3d at 153 (quoting Franks, 438 U.S.

 4   at 171).

 5                Whether the affiant had an intent to deceive is a question of fact. See, e.g.,

 6   Rajaratnam, 719 F.3d at 153 ("[w]hether an individual had a particular mental state 'is

 7   a question of fact'" (quoting Farmer v. Brennan, 511 U.S. 825, 842 (1994))). Likewise,

 8   "whether a person acted with 'reckless disregard for the truth' is 'a factual question

 9   of intent.'" Rajaratnam, 719 F.3d at 153 (quoting United States v. Trzaska, 111 F.3d 1019,

10   1028 (2d Cir. 1997)). Thus, findings as to whether the affiant had such intention or

11   reckless disregard are reviewed for clear error. See, e.g., Rajaratnam, 719 F.3d at 153;

12   United States v. Trzaska, 111 F.3d at 1028.

13                However, "a district court's understanding of the 'reckless disregard'

14   standard is reviewed de novo." Rajaratnam, 719 F.3d at 153 (emphasis added).

15                       A wiretap applicant does not necessarily act with "reckless
16                disregard for the truth" simply because he or she omits certain
17                evidence that a reviewing court, in its judgment, considers to be
18                "clearly critical." Rather, the reviewing court must be presented
19                with credible and probative evidence that the omission of
20                information in a wiretap application was "designed to mislead" or

                                                   72
 1                was "made in reckless disregard of whether [it] would mislead."
 2                Awadallah, 349 F.3d at 68 . . . .

 3   Rajaratnam, 719 F.3d at 154 (first emphasis in Rajaratnam; other emphases ours).

 4   While "every decision not to include certain information in the affidavit is 'intentional'

 5   insofar as it is made knowingly," the court must bear in mind that "Franks protects

 6   against omissions that are designed to mislead, or that are made in reckless disregard of

 7   whether they would mislead, the [authorizing judge]." Id. (other internal quotation

 8   marks omitted) (emphases in Rajaratnam).

 9                      Of course, the "reckless disregard" aspect of a Franks inquiry
10                can sometimes be inferred from the omission of critical information
11                in a wiretap application. . . . Recklessness may be inferred where
12                the omitted information was clearly critical to the probable cause
13                determination. . . . Subjective intent, after all, is often
14                demonstrated with objective evidence.

15   Id. (other internal quotation marks omitted) (emphases in Rajaratnam).

16                "But such an inference is not to be automatically drawn simply because

17   a reasonable person would have included the omitted information," id.; and indeed,

18   where the omitted facts would have provided an additional or stronger reason for the

19   judge or magistrate to authorize the requested warrant, a finding that those facts were

20   omitted with "reckless disregard for the truth" is counterintuitive, see id. at 155 ("we


                                                73
 1   cannot conclude that the government['s] omi[ssion of] certain information" was done

 2   "with 'reckless disregard for the truth' when it is clear that fully disclosing the details

 3   of that investigation would only have strengthened the wiretap application's 'necessity'

 4   showing" (emphasis in Rajaratnam)); see also id. at 155 n.18 ("it is difficult to imagine

 5   a situation where the government would intentionally or 'with reckless disregard'

 6   omit information that would strengthen its 'probable cause' or 'necessity' showing"

 7   (emphasis in Rajaratnam)).

 8                In the present case, the HSI Agent, testifying at the 2016 hearing, stated

 9   that the errors had not been made with any intent to mislead the authorizing judge;

10   the database check request itself was flawed because not all of the target subjects had

11   been listed in the request form; and in drafting the Affidavit's statement as to prior

12   authorizations, the HSI Agent testified, "I misunderstood what I was saying" (2016

13   Tr. 157).

14                In Lambus I, the district court found that the HSI Agent's misstatement

15   "was not a misunderstanding," that "he knew it was false," and that "[i]t was perjury."

16   221 F.Supp.3d at 346 (internal quotation marks omitted). However, the district court

17   did not point to any evidence to support the proposition that the HSI Agent's



                                                 74
 1   misstatement to the authorizing judge as to previous wiretap applications was

 2   intentional, or in reckless disregard of the truth, nor any analysis that could support

 3   a finding of perjury.

 4                Perjury is generally defined under federal law as a declarant's "willfully

 5   . . . stat[ing] or subcrib[ing]" under oath "any material matter which he does not

 6   believe to be true," 18 U.S.C. § 1621(1); see also id. § 1623(a) (forbidding "knowingly"

 7   making to a court "any false material declaration . . . knowing the same to . . . [be]

 8   false"). "The statutory text expressly requires that the false declaration be 'material.'"

 9   Johnson v. United States, 520 U.S. 461, 465 (1997) (discussing § 1623). As discussed in

10   Part II.A.2. above, the district court made no findings as to the materiality of the HSI

11   Agent's mistakes, and we have concluded they were not material.

12                In addition, the court cited no evidence to show that the HSI Agent's

13   errors were intentional, much less that they were made "willfully," a word that

14   implies both a "knowledge and a purpose to do wrong," Spurr v. United States, 174

15   U.S. 728, 734 (1899) (internal quotation marks omitted). There was no suggestion as

16   to any possible motive for the HSI Agent to commit the errors, nor any evidence that

17   the errors were designed to mislead the authorizing judge. Indeed, as mentioned in



                                                75
 1   the previous section, the inclusion of information as to the Previous Authorizations

 2   would only have strengthened, not weakened, the application's proffer as to probable

 3   cause.   The district court's sole evidentiary findings in this regard were its

 4   observations that the HSI Agent was "experienced" (2016 Tr. 166) and had "been an

 5   affiant in previous wiretap applications," Lambus I, 221 F.Supp.3d at 346 (citing 2016

 6   Tr. 159). But on this record, lacking any hint of a motive to conceal the Previous

 7   Authorizations, these observations are more consistent with carelessness and

 8   negligence than with knowing or deliberate falsehoods, reckless disregard, or perjury.

 9                Finally, we note that in fact, in hearings both before and after Lambus I's

10   language accusing the HSI Agent of knowing falsehood and perjury, the court's

11   statements clearly suggested that the errors had been merely careless rather than

12   intentional falsehoods. Thus, at the pre-Lambus I 2016 hearing in which the HSI Agent

13   stated that the errors had not been deliberate and, when the AUSA pointed them out,

14   had been corrected for the second and successive wiretap applications (see 2016

15   Tr. 160, 164), the court promptly ended the hearing, stating that it "[wa]s obviously an

16   error" on the HSI Agent's part (id. at 164-65 (emphasis added)), and that the First

17   Wiretap Affidavit had been "done carelessly" (id. at 166 (emphasis added)). And even



                                               76
 1   having made a perjury finding in Lambus I, when there was discussion at a

 2   subsequent hearing as to what witnesses would testify the court referred to the HSI

 3   Agent as "a witness [who] made a mistake or lied on one occasion," and "I have not said

 4   he lied." (Apr. 10, 2017 Tr. 5 (emphases added).)

 5                We conclude that the district court neither conducted the necessary legal

 6   analysis nor cited sufficient evidence to support the Lambus I findings that the HSI

 7   Agent had engaged in knowingly false statements, reckless disregard of the truth, and

 8   perjury.

 9                We can appreciate the district court's frustration at careless government

10   representations that may impact the integrity of judicial decisions, especially proffers

11   in support of ex parte applications that an adversary has no opportunity to dispute.

12   However, while there are times when a district court may properly find it "absolutely

13   necessary[, in order] to preserve the integrity of the criminal justice system," to

14   suppress evidence under its inherent or supervisory authority, United States v. Getto,

15   729 F.3d 221, 229 (2d Cir. 2013), "the Supreme Court has explained that a 'court's

16   inherent power to refuse to receive material evidence is a power that must be

17   sparingly exercised [only in cases of] manifestly improper conduct by federal officials,'"



                                                77
 1   id. at 230 (quoting Lopez v. United States, 373 U.S. 427, 440 (1963) (emphases ours)).

 2   "We too have recognized that courts cannot fashion their own sub-constitutional

 3   limitations on the conduct of law enforcement agents." United States v. Ming He, 94

 4   F.3d 782, 792 (2d Cir. 1996) (internal quotation marks omitted). Accordingly, the

 5   court should not exercise its inherent or supervisory power "as a substitute for Fourth

 6   Amendment jurisprudence, which adequately safeguards against unlawful searches

 7   and seizures." Id.; cf. United States v. Payner, 447 U.S. 727, 737 (1980) ("the supervisory

 8   power does not extend so far" as to "confer on the judiciary discretionary power to

 9   disregard the considered limitations of the law it is charged with enforcing").

10                Franks and our precedents detail the framework governing motions for

11   the suppression of evidence obtained pursuant to an allegedly defective Title III

12   wiretap affidavit. We conclude that the court in this case erred in disregarding these

13   standards, under which suppression was not merited, and suppressing such evidence

14   by invoking its inherent authority.




15   B. The Suppression of Direct GPS Data

16                The government contends that the district court's order excluding

17   location data generated by the GPS tracker attached to Lambus's ankle was erroneous,


                                                 78
 1   arguing (1) that GPS monitoring of Lambus without judicial authorization was not

 2   unreasonable under the Fourth Amendment in light of Lambus's status as a parolee,

 3   his acknowledgements of parole officers' authority to search his person and to attach

 4   a GPS tracker, and the monitoring's relationship to the parole officials' duties; and (2)

 5   that, in any event, suppression should have been denied under the good-faith

 6   doctrine of Davis, 564 U.S. 229. We find merit in these contentions.




 7         1. Parolees, Privacy Rights, and Reasonable Searches

 8                The Fourth Amendment protects people from "unreasonable searches

 9   and seizures." U.S. Const. amend. IV. The government does not contest Lambus's

10   contention that the attachment of a GPS tracking device to his ankle constituted a

11   search, see generally Grady v. North Carolina, 135 S. Ct. 1368, 1371 (2015); cf. Jones, 565

12   U.S. at 404 (installation of GPS on vehicle and subsequent use of that device to

13   monitor movements is a search); Carpenter v. United States, 138 S. Ct. 2206 (2018)

14   (accessing historical cell phone records is a search), and we will assume this point

15   arguendo. We note, however, that those cases concerned the installation or use of

16   tracking devices without the monitored individual's consent. See, e.g., Grady, 135 S.

17   Ct. at 1370; Jones, 565 U.S. at 416 (Sotomayor, J., concurring); id. at 420 (Alito, J.,


                                                 79
 1   concurring in the judgment). We need not opine whether an individual has been

 2   "searched" for Fourth Amendment purposes where he is fully aware of a GPS monitor

 3   and voluntarily consents to its placement on his person or property.

 4                As indicated by its text, the Fourth Amendment's touchstone is

 5   reasonableness. As a general matter, "[t]he reasonableness of a search depends on the

 6   totality of the circumstances, including the nature and purpose of the search and the

 7   extent to which the search intrudes upon reasonable privacy expectations." Grady,

 8   135 S. Ct. at 1371; see, e.g., Samson v. California, 547 U.S. 843, 848 (2006); United States

 9   v. Knights, 534 U.S. 112, 118 (2001).

10                Reasonableness in the totality of the circumstances "'is determined by

11   assessing, on the one hand, the degree to which it intrudes upon an individual's

12   privacy, and, on the other, the degree to which it is needed for the promotion of

13   legitimate government interests.'" Samson, 547 U.S. at 848 (quoting Knights, 534 U.S.

14   at 118-19). The Fourth Amendment "protects the right[s] of private citizens to be free

15   from unreasonable government intrusions into areas where they have a legitimate

16   expectation of privacy." Newton, 369 F.3d at 664. But for the expectation of privacy

17   to be "legitimate," and therefore protected by the Fourth Amendment from

18   "unreasonable government intrusions," a parolee "must have exhibited an actual


                                                 80
 1   (subjective) expectation of privacy and the expectation must be one that society is prepared

 2   to recognize as 'reasonable.'" Reyes, 283 F.3d at 457 (internal quotation marks omitted)

 3   (emphasis ours).

 4                Probationers, parolees, and persons subject to supervised release have

 5   "significantly diminished" expectations of privacy. See Samson, 547 U.S. at 848-50;

 6   Reyes, 283 F.3d at 457-58. In Knights, the Supreme Court concluded that

 7                the probation search condition of the defendant's state probation--
 8                requiring him to submit to a search of his person, property,
 9                residence, vehicle, or personal effects "at any time," with or
10                without a warrant or reasonable cause, "by any probation officer
11                or law enforcement officer"--was a "salient circumstance" in the
12                Fourth Amendment analysis of the search conducted in the
13                defendant's apartment.

14   Reyes, 283 F.3d at 461 (quoting Knights, 534 U.S. at 114, 118 (Reyes's emphasis

15   omitted)). We also observed in Reyes that "[t]he [Knights] Court noted, in particular,

16   that the defendant had signed the probation order, which stated his awareness of the

17   terms and conditions of his probation and his agreement to those terms." Reyes, 283

18   F.3d at 461; see Knights, 534 U.S. at 114; see also United States v. Thomas, 729 F.2d 120,

19   123 (2d Cir. 1984) (a parolee who has "been alerted to the conditions of parole, . . .

20   would not have the expectation of privacy enjoyed by ordinary citizens").




                                                 81
 1                New York law authorizes a parole officer to search a parolee's home or

 2   person, without a search warrant, if the search is "rationally and reasonably related

 3   to the performance of his duty as a parole officer." People v. Huntley, 43 N.Y.2d 175,

 4   179, 401 N.Y.S.2d 31, 33 (1977) ("Huntley"). Noting that the Fourth Amendment

 5   prohibits only searches and seizures that are "unreasonable," id. at 180, 401 N.Y.S.2d

 6   at 34, the Huntley Court

 7                observe[d] that in any evaluation of the reasonableness of a particular
 8                search or seizure the fact of defendant's status as a parolee is always
 9                relevant and may be critical; what may be unreasonable with respect
10                to an individual who is not on parole may be reasonable with
11                respect to one who is (United States ex rel. Santos v New York State
12                Bd. of Parole, . . . 441 F2d 1216, 1218 [2d Cir. 1971)]). . . .

13                       Where . . . the search and seizure is undertaken by the
14                parolee's own parole officer, in our view whether the action was
15                unreasonable and thus prohibited by constitutional proscription must
16                turn on whether the conduct of the parole officer was rationally and
17                reasonably related to the performance of the parole officer's duty. It
18                would not be enough necessarily that there was some rational
19                connection; the particular conduct must also have been substantially
20                related to the performance of duty in the particular circumstances.

21   Huntley, 43 N.Y.2d at 181, 401 N.Y.S.2d at 34 (emphases added).

22                New York State has adopted standard conditions governing persons who

23   have been convicted of a crime and have been released from prison. Its regulations

24   require that "[a] copy of the conditions of release, with the addition of any special

                                                82
 1   conditions, . . . be given to each inmate upon his release to supervision." 9 NYCRR

 2   8003.2. One standard condition is that

 3                [a] releasee will permit his parole officer to visit him at his
 4                residence and/or place of employment and will permit the search
 5                and inspection of his person, residence and property.

 6   9 NYCRR 8003.2(d); see, e.g., Newton, 369 F.3d at 663.

 7                A New York State parolee, by signing the "standard authorization . . . for

 8   searches of his person, residence or property," does not give "an unrestricted consent

 9   to any and all searches whatsoever or . . . a blanket waiver of all constitutional rights

10   to be secure from unreasonable searches and seizures." Huntley, 43 N.Y.2d at 182, 401

11   N.Y.S.2d at 35 (emphasis added). Nonetheless, "persons on supervised release who

12   sign such documents manifest an awareness that supervision can include intrusions

13   into their residence [or property or person] and, thus, have 'a severely diminished

14   expectation of privacy.'" Newton, 369 F.3d at 665 (quoting Reyes, 283 F.3d at 461). As

15   interpreted by the Huntley Court, such a signed authorization "merely parallels, by

16   way of confirmation, the right of the parole officer which [that Court] uph[e]ld--

17   namely, the right to conduct searches rationally and substantially related to the

18   performance of his duty." 43 N.Y.2d at 182-83, 401 N.Y.S.2d at 35.




                                                83
 1                 An additional standard condition of release under New York law is that

 2                 [a] releasee will not behave in such manner as to violate the
 3                 provisions of any law to which he is subject which provides for
 4                 penalty of imprisonment, nor will his behavior threaten the safety
 5                 or well-being of himself or others.

 6   9 NYCRR 8003.2(h). One aspect of "the parole officer's duty" thus includes "an

 7   obligation to detect and to prevent parole violations for the protection of the public

 8   from the commission of further crimes." Huntley, 43 N.Y.2d at 181, 401 N.Y.S.2d at 34;

 9   see, e.g., United States v. Barner, 666 F.3d at 85; Newton, 369 F.3d at 666 (parole officer

10   has a duty "'to investigate whether a parolee is violating the conditions of his parole'"

11   by "'commit[ting] . . . further crimes'" (quoting Reyes, 283 F.3d at 459)); see also Griffin,

12   483 U.S. at 875 ("the restrictions" associated with probation are "meant to assure" not

13   only "that the probation serves as a period of genuine rehabilitation," but also "that

14   the community is not harmed by the probationer's being at large").

15                 This Court also observed in Reyes and Newton that, given the parole

16   officer's duty to verify whether the supervisee is committing other crimes, some

17   coordination between parole officers and law enforcement officers is often necessary,

18   and the fact that a new prosecution may ensue is not a sign that the parole officer was

19   not pursuing his normal duties.



                                                  84
 1                Law enforcement officers are yoked with similar responsibilities
 2                to root out crime in the public at large. Accordingly, the
 3                objectives and duties of probation officers and law enforcement
 4                personnel are unavoidably parallel and are frequently
 5                intertwined. Indeed, it is difficult to imagine a situation where a
 6                probation officer conducting a home visit in conjunction with law
 7                enforcement officers, based on a tip that the probation officer has
 8                no reason to believe conveys intentionally false information about
 9                a supervisee's illegal activities, would not be pursuing legitimate
10                supervised release objectives. See United States v. Martin, 25 F.3d
11                293, 296 (6th Cir. 1994) ("[P]olice officers and probation officers
12                can work together and share information to achieve their
13                objectives."); [United States v. ]McFarland, 116 F.3d [316,] 318 [(8th
14                Cir. 1997)] (stating that "[p]arole and police officers may work
15                together . . . provided the parole officer is pursuing parole-related
16                objectives"); [United States v. ]Watts, 67 F.3d [790,] 794 [(9th
17                Cir.1995)] (approving of probation officer's enlistment of police
18                officers to assist his own legitimate objectives).

19   Reyes, 283 F.3d at 463-64 (footnote omitted); see also Newton, 369 F.3d at 667, 666 (when

20   parole officers have received "information suggest[ing] criminal conduct in addition

21   to that for which [a parolee] ha[s] already been convicted," it is "a reasonable exercise

22   of their parole dut[ies]" to investigate further, and, as may reasonably be thought

23   necessary to carry out those duties, to seek assistance from law enforcement officers).

24                As noted in the district court's opinion in Lambus I, 221 F.Supp.3d at 342,

25   Reyes and Newton rejected the stalking-horse theory that such cooperation between

26   parole officers and law enforcement officers is impermissible in the absence of court-



                                                85
 1   ordered warrants. As stated in Reyes,

 2                collaboration between a probation officer and police does not in
 3                itself render a probation search unlawful. The appropriate
 4                inquiry is whether the probation officer used the probation search
 5                to help police evade the Fourth Amendment's usual warrant and
 6                probable cause requirements or whether the probation officer
 7                enlisted the police to assist his own legitimate objectives.

 8   Reyes, 283 F.3d at 463 (internal quotation marks omitted).

 9                Reyes's rejection of challenges to coordinated efforts between
10                probation/parole officers and other law enforcement officials
11                turned not on the particular level of intrusion in that case, but on
12                the legitimacy of the supervision objectives being pursued by the
13                probation officers.

14   Newton, 369 F.3d at 667.




15         2. The Evidence With Regard to the Monitoring of Lambus

16                Given the above framework, we have several difficulties with the district

17   court's decision in Lambus II. Principally, the court found that the continuation of GPS

18   monitoring of Lambus was impermissible without judicial authorization, based on its

19   view that that continuation was directed by federal officials, a view not supported by

20   the evidence presented at the hearings. Further, in urging renewed or reconfigured

21   acceptance of the stalking-horse concept, the court overemphasized the State's interest



                                               86
 1   in enforcing curfews, giving little or no deference to its interest in protecting the

 2   public from further criminal activity by parolees--an interest recognized generally, as

 3   discussed in Part II.B.1. above, and detailed by Scanlon, whose testimony the court

 4   found "credible," Lambus I, 221 F.Supp.3d at 337 (see also Mar. 15, 2017 Tr. at 88 ("very

 5   credible"); id. at 16 ("highly credible")). In addition, the court accorded to Lambus a

 6   privacy expectation that was not reasonable or legitimate in light of the legal

 7   conditions of supervision to which he was subject or the documents he signed

 8   acknowledging those conditions; and it imposed a temporal limitation on the

 9   continuation of GPS monitoring that was not warranted by DOCCS regulations and

10   was contradicted by the testimony of the DOCCS witnesses and by Lambus's signed

11   Special Conditions/GPS Monitoring Form.




12                a. The Finding of Federal Control of GPS Monitoring

13                The district court found that "[a]t th[e] moment" the federal agents were

14   informed of Lambus's GPS tracker, they took control of the investigation, and

15   "Lambus's parole officers ceased being his parole officers for Fourth Amendment

16   purposes and became conduits for the collection of evidence for use by the federal

17   criminal investigating team." Lambus II, 251 F.Supp.3d at 496; see id. (referring to


                                                87
 1   "[t]he controlling 'hand' of the federal government in this continuing search of

 2   defendant Lambus through a tracking device"); (see also Mar. 15, 2017 Tr. 92 ("the Feds

 3   effectively in this case . . . took control")). The court found that "the federal

 4   authorities, working closely with state authorities, directed use of the [GPS] device

 5   to provide evidence for the prospective federal criminal case, and not for any state

 6   parole supervision or violation charge," Lambus II, 251 F.Supp.3d at 475, and that

 7   "[w]hile the tracking device was not installed on Lambus at the behest of BSS or

 8   federal law enforcement, they ensured the device remained on him," id. at 486

 9   (emphasis added). We do not see that the record supports the finding that the State

10   parole officials became mere conduits for federal law enforcement or that the GPS

11   monitoring of Lambus was continued at the behest of the federal agents.

12                As a general matter, the record showed that the investigation of Lambus

13   was a joint State and federal operation, instigated by the State. The investigation of

14   Lambus for possible new criminal activity after his release from prison in 2012 had

15   been initiated by NYSDOCCS following its interception of the June 2012 Lambus

16   Letter, which raised suspicions that Lambus, barely three months after his release

17   from prison, and with more than three years left to serve on supervised release, was

18   again engaging in drug-related activities.      It was BSS's Scanlon, assigned to


                                               88
 1   investigate as a result of the Lambus Letter, who requested assistance from federal

 2   authorities. Scanlon contacted ICE in June 2013, and the investigation was joined by

 3   ICE's branch HSI; BSS and ICE were joined by the DEA in August of 2014. Both

 4   Scanlon and DEA Special Agent Russell testified that the investigation was conducted

 5   jointly. As described in greater detail in Part I.A.3. above, while Scanlon testified that

 6   HSI was designated the lead agency because it was supplying manpower and money,

 7   he testified that BSS shared control of the investigation. Both Scanlon and Russell

 8   described Scanlon as one of the "lead[ers]," who not only relayed the GPS data to the

 9   federal agents but also, inter alia, monitored wiretapped conversations, planned

10   strategy, and helped to "draw[] up the [operational] plan." (E.g., Mar. 17, 2017 Tr. 142,

11   165, 170; Apr. 11, 2017 Tr. 225, 198.)

12                There was no evidence that any federal agent had a role in the decision

13   to extend Lambus's GPS monitoring.              Russell was a latecomer to the joint

14   investigation, not arriving until several months after NYSDOCCS Bureau Chief

15   Parker had decided to continue the monitoring; and Russell was under the mistaken

16   impression that the monitoring of Lambus had been court-ordered. HSI's Popolow,

17   who had joined BSS's investigation a month after Lambus was placed on GPS

18   monitoring, was fully aware that the tracker had been put on by DOCCS pursuant to


                                                89
 1   its parole supervision authority.    But there is no evidence that he urged its

 2   continuation.

 3               Parker had the authority to end or continue Lambus's GPS monitoring.

 4   He was asked whom he consulted before making his decision in the spring of 2014

 5   to continue it, and he testified that he consulted and received recommendations from

 6   BSS, DOCCS's regional director, and DOCCS's deputy director. There is no evidence

 7   that Parker had any contact with the federal agents.

 8               Scanlon, who was working with the federal agents on the investigation,

 9   testified that they "[n]ever"--"[n]ot once"--asked him "not to violate" Lambus (2016

10   Tr. 120); and that there was "[n]ever any recommendation by federal law enforcement

11   agents to keep Mr. Lambus on GPS monitoring" (Mar. 15, 2017 Tr. 22). No contrary

12   evidence has been called to our attention; and our own review of the record before

13   us has turned up no such evidence.




14               b. Conditions of Parole and Parole Officers' Duties

15               The district court also found that "[i]n the instant case, the search was

16   initiated by NYSDOCCS to monitor Lambus's adherence to his parole conditions;

17   specifically, his curfew," Lambus I, 221 F.Supp.3d at 343 (emphasis added)--that the


                                               90
 1   initial purpose of the GPS tracker was "to monitor whether [Lambus] was abiding by

 2   the curfew condition of his parole," id. at 344 (citing 2016 Tr. 98), and "not because he

 3   was [sus]pected of any criminal wrongdoing," Lambus I, 221 F.Supp.3d at 344

 4   (emphasis added). The court stated that "[t]his purpose shifted as federal law

 5   enforcement began using the location data to build a narcotics trafficking case against

 6   a dozen individuals," id., and that "State parole authorities . . . kept [the GPS tracker]

 7   on for over two years under the pretext that it was being used to ensure compliance

 8   with a curfew," Lambus II, 251 F.Supp.3d at 474; see also Lambus I, 221 F.Supp.3d at 344

 9   ("The shifting purpose of the search--from monitoring whether a parolee was

10   violating the conditions of his parole, to gathering evidence about a narcotics

11   trafficking ring--lessens the legitimacy of the government's interest in the particular

12   braceleting."). We have three main difficulties with these findings.

13                First, the record indicates that one of the reasons for subjecting Lambus

14   to GPS monitoring initially was indeed his suspected drug dealing. The portion of

15   the 2016 transcript cited by the district court for the proposition that Lambus's

16   placement on GPS monitoring was solely curfew-related was testimony of Scanlon.

17   And despite the district court's statement that Scanlon "swore that . . . Lambus's

18   violations of his curfew" were "what motivated the supervisory bureau to impose the


                                                91
 1   GPS monitoring," id. at 337, the transcript reveals that Scanlon--who had not known

 2   of the decision to impose GPS monitoring on Lambus until after it was imposed--was

 3   responding to a question about the monitoring explanation that he had received from

 4   P.O. Kovics; and Kovics mentioned only the problem with curfew (see 2016 Tr. 98).

 5   As testified to by S.P.O. Browne and Bureau Chief Parker, however, the monitoring

 6   decision had been made by Parker after conferring with Browne (see Apr. 11, 2017

 7   Tr. 139; Apr. 10, 2017 Tr. 89); and Browne testified that while the immediate impetus

 8   for placing Lambus on GPS monitoring on May 8, 2013 was "primar[il]y" his

 9   noncompliance with curfew on May 5 (Apr. 11, 2017 Tr. 133), there were at least three

10   reasons for the monitoring: "a curfew violation and a report of illegal activities in

11   [Lambus's] residence" (id. at 113 (emphasis added)), and "[i]n addition," "allegations

12   of drug dealings" (id. at 135). "All of those factors played into placing him on

13   electronic monitoring." (Id.)

14                Second, the court's view that the continuation of GPS monitoring on

15   Lambus constituted a "purpose shift[]" away from "monitor[ing] Lambus's adherence

16   to his parole conditions," Lambus I, 221 F.Supp.3d at 344, 343, disregarded the scope

17   of both Lambus's parole conditions and the parole officers' obligations to investigate

18   his compliance. As discussed above, a parolee's release conditions forbid him to


                                              92
 1   commit further crimes, and one of a parole officer's responsibilities is to detect

 2   whether the parolee is violating that condition. Indeed, as Scanlon testified, BSS's

 3   primary function in NYSDOCCS is investigating criminal activity that had a nexus

 4   to a particular parolee. Throughout the period of Lambus's release in 2012-2015,

 5   Scanlon's principal focus was on determining the extent of Lambus's criminal activity.

 6   Thus, the shift in the GPS monitoring's purpose was a change in emphasis from one

 7   aspect of Lambus's parole to another, not a shift away from concerns regarding his

 8   parole.

 9                Third, although the federal agents were interested in rounding up the

10   entire membership of the DTO, the record indicates that Scanlon's own interest in any

11   persons other than New York State parolees was purely peripheral. Scanlon testified

12   that the identification of members of the DTO other than Lambus was relevant to him

13   because if any of those members were State parolees, stopping them from engaging

14   in new criminal activity was part of his job. And plainly, Scanlon sought prosecution

15   of Lambus as part of his obligation to see that the public was safe from new crimes

16   by parolees; he stated that he viewed federal prosecution as the best vehicle to

17   accomplish that goal, given that the several prior State prosecutions and

18   incarcerations of Lambus plainly had not provided sufficient deterrence. Thus, when


                                              93
 1   Parker was considering ending Lambus's GPS monitoring, Scanlon recommended its

 2   continuation in order to assist his Lambus-focused investigation, for which he had

 3   enlisted federal assistance. And Parker received the same recommendation from his

 4   regional director and the DOCCS deputy director.

 5                 The district court viewed the parole officials as merely acting as conduits

 6   for the accomplishment of federal objectives rather than pursuing State parole

 7   supervision goals principally because Lambus could have been, but was not, charged

 8   with parole violations earlier (or when he was eventually arrested on federal charges),

 9   see, e.g., Lambus I, 221 F.Supp.3d at 344 ("[h]is ostensible supervisors, NYSDOCCS,

10   took no actions against him despite, presumably, possessing evidence of criminal

11   wrongdoing"); Lambus II, 251 F.Supp.3d at 485 (his "supervising parole officers were

12   deprived of" the necessary "autonomy" to loosen or tighten the parolee's restrictions

13   as they saw fit). We do not see that this rationale finds support either in principle or

14   in the record.      Law enforcement investigators, for example, are "under no

15   constitutional duty to . . . arrest [a defendant] the moment they receive[]

16   confirmation" of his criminal wrongdoing. United States v. De Biasi, 712 F.2d 785, 795

17   (2d Cir.), cert. denied, 464 U.S. 962 (1983); see, e.g., Hoffa v. United States, 385 U.S. 293,

18   310 (1966) ("[t]here is no constitutional right to be arrested," and "[l]aw enforcement


                                                  94
 1   officers are under no constitutional duty to call a halt to a criminal investigation the

 2   moment they have the minimum evidence to establish probable cause"). Surely there

 3   is an even lesser requirement that parole officers seek to return a parolee to prison as

 4   soon as he violates a condition of his release; part of their duty, after all, is to try to

 5   help the parolee readjust to public life and avoid reincarceration. And indeed,

 6   DOCCS has devised graduated sanctions in part to avoid, where appropriate, that

 7   harshest penalty.

 8                In addition, Scanlon testified that many of Lambus's observable early

 9   miscues were minor, that charging him with them would not have gotten him

10   reincarcerated, and that leaving him at large would likely not result in the cessation

11   of the drug trafficking activity of which he was suspected--although it would likely

12   cause him to become more circumspect, making it more difficult to prove his criminal

13   activity. The decisions not to violate Lambus for minor infractions, not to alert him

14   to BSS's investigation, and not to remove his GPS tracker, which was providing

15   valuable information for the investigation of his drug-trafficking parole violation,

16   were made solely by NYSDOCCS (see, e.g., 2016 Tr. 120 and Mar. 15, 2017 Tr. 22

17   (federal agents "[n]ever" asked that Lambus not be violated or not be removed from

18   GPS monitoring)). Those DOCCS decisions--and whether its supervisory bureaus


                                                 95
 1   should have "autonomy" to make decisions overriding the views of BSS and the

 2   DOCCS deputy director--were surely matters for the State parole officials' exercise

 3   of their discretion rather than for second-guessing by the court.

 4                Given all the circumstances, we cannot endorse the district court's view

 5   that the continuation of the GPS monitoring on Lambus was not rationally and

 6   reasonably related to, and instead marked a shift away from, parole officers' duties.

 7                As this Court recognized in Reyes and Newton--see Part II.B.1. above--"the

 8   duties and objectives of probation/parole officers and other law enforcement officials,

 9   although distinct, may frequently be 'intertwined' and responsibly require

10   coordinated efforts." Newton, 369 F.3d at 667 (quoting Reyes, 283 F.3d at 463-64).

11   "Accordingly, the law permits cooperation between probation officers and other law

12   enforcement officials so that they may work together and share information to

13   achieve their objectives," Reyes, 283 F.3d at 471, and we have squarely rejected the

14   "argument that police assistance during an otherwise reasonable warrantless search

15   by parole officers thereby invalidates the search," Newton, 369 F.3d at 662. We adhere

16   to this view with regard to BSS's collaboration with federal law enforcement

17   authorities in this case.




                                               96
 1                The above conclusions, that subjecting Lambus to GPS monitoring for the

 2   entire course of Scanlon's investigation to determine whether he was violating his

 3   release conditions by engaging in drug trafficking activity did not violate Lambus's

 4   rights under the Fourth Amendment, means that it is unnecessary to reach the

 5   question of whether suppression should have been denied under the good faith

 6   doctrine, see Davis, 564 U.S. at 232 ("searches conducted in objectively reasonable

 7   reliance on binding appellate precedent are not subject to the exclusionary rule").

 8   However, we are constrained to note that were we to conclude that the coordination

 9   between parole officers and law enforcement officers in this case was impermissible--

10   adopting the view of the law as the district court stated it "should be" (Mar. 15, 2017

11   Tr. 91)--Davis would surely be applicable, and reversal of the district court's order

12   excluding GPS data would clearly be required.




13                c. The Findings as to Lambus's Expectation of Privacy

14                The district court observed in Lambus I that Lambus, in anticipation of

15   his release from prison in 2012, had signed a PRS Certificate (or "Certificate") in which

16   he acknowledged conditions of his release and, as set out in Part I.A.1. above, agreed,

17   inter alia, "I will permit . . . the search and inspection of my person" (PRS Certificate


                                                97
 1   ¶ 4). See Lambus I, 221 F.Supp.3d at 325, 339. The court found, however, that the

 2   subjection of Lambus to GPS monitoring "for over two years . . . was not specifically

 3   covered by Lambus's Certificate." Id. at 343. While the court found in Lambus II that

 4   in May 2013 Lambus had signed the Special Conditions/GPS Monitoring Form, it

 5   found that that form did not constitute consent to GPS monitoring on the ground that

 6   it was coerced. Lambus II, 251 F.Supp.3d at 498. The court credited Lambus's

 7   assertion that he had been "coerced into giving his consent because Bureau Chief . . .

 8   Parker . . . told Lambus that 'he would violate [Lambus] and send [him] back upstate

 9   to prison unless'" Lambus agreed to GPS monitoring. Lambus II, 251 F.Supp.3d at 476

10   (quoting Lambus Aff. ¶ 14 (other internal quotation marks omitted)).

11                We have little doubt that Parker told Lambus "in sum and substance" that

12   if he did not agree to wear the GPS tracker he would be charged with parole

13   violations that could lead to his reimprisonment (Lambus Aff. ¶ 14), and that Lambus

14   "only signed the consent form to put the GPS ankle monitor on [him] because [he]

15   feared being sent back to prison" (id. ¶ 25). Parker testified that he did not recall

16   saying "specifically" that he would "ship [Lambus] Upstate," but he testified,

17                I am sure I discussed with him the expectations of getting the
18                electronic monitor placed on him and going over with him the
19                consequences of not adhering to any special conditions


                                              98
 1                subsequent to that and the consequences could lead to a violation
 2                and his incarceration. I'm sure that was discussed with him.

 3   (Apr. 10, 2017 Tr. 94.) But the parole officers had sufficient grounds to charge

 4   Lambus with parole violations; he had, inter alia, failed to comply with curfews and

 5   had been seen in the company of known felons. And the district court itself opined

 6   that "NYSDOCCS . . . presumably[] possess[ed] evidence of [Lambus's] criminal

 7   wrongdoing." Lambus I, 221 F.Supp.3d at 344. Thus, the parole officers had multiple

 8   justifiable options, including charging Lambus with parole violation in order to seek

 9   his return to prison or using the less severe sanction of GPS monitoring. They offered

10   Lambus the choice between those two. The "fact that a [parolee] has to choose

11   between two lawful, albeit distasteful, options does not render that choice coerced."

12   United States v. Polly, 630 F.3d 991, 999 (10th Cir. 2011).

13                The issue here, however, is not so much whether Lambus gave consent

14   as it is whether he had a reasonable and legitimate expectation of privacy. Given a

15   parolee's diminished expectation of privacy, Huntley noted that where his parole

16   officer's search is rationally and reasonably related to the performance of his duty as

17   a parole officer, the parolee's consent is not necessary; it is concomitant with the

18   officer's performance of his duty. See 43 N.Y.2d at 182-83, 401 N.Y.S.2d at 35; Newton,



                                                99
 1   369 F.3d at 666 ("neither Huntley nor [Second Circuit law] holds that consent, whether

 2   obtained pursuant to parole regulation § 8003.2 or otherwise, is required in addition

 3   to a reasonable relationship to the parole officer's duty to justify a warrantless parole

 4   search"). Lambus's signing of the PRS Certificate, acknowledging that parole officers

 5   had the right (unless unreasonable, see id. at 181, 401 N.Y.S.2d at 34) to "search" his

 6   "person," and his signing of the Special Conditions/GPS Monitoring Form in which

 7   he "agree[d] to wear the transmitter on my person and to keep the monitor plugged

 8   into and attached to my telephone, and to do both for twenty-four hours a day, seven

 9   days a week, during the period of my participation in the program" is inconsistent

10   with either a legitimate or a reasonable expectation of privacy protecting him from

11   constant search via GPS. (See PRS Certificate ¶ 4; GPS/Electronic Monitoring Form

12   at 4, ¶ 3.) "[P]ersons on supervised release who sign such documents manifest an

13   awareness that supervision can include intrusions into their [persons] and, thus, have

14   'a severely diminished expectation of privacy.'" Newton, 369 F.3d at 665 (quoting

15   Reyes, 283 F.3d at 461).

16                Nor can we uphold the district court's finding that "[t]o the extent that

17   Lambus's consent [to GPS monitoring] was voluntary, it was limited in scope to a

18   search lasting only a few months," Lambus II, 251 F.Supp.3d at 477, which was based


                                               100
 1   principally on the court's finding that there was a "verbal understanding between

 2   Lambus and his parole officers that the tracking device would only remain on his

 3   person for a few months," id. Other than an assertion in Lambus's affidavit, the

 4   evidence does not suggest the existence of such an agreement.

 5               The district court inferred the existence of agreement between Lambus

 6   and the parole officers for a shorter GPS monitoring period in part based on the fact

 7   that the DOCCS May 8, 2013 service order to the GPS monitoring provider gave a

 8   scheduled end date of November 8, 2013. However, we have seen no evidence that

 9   Lambus was shown that form, nor any evidence that anyone at DOCCS told him the

10   monitoring would end on that date. S.P.O. Browne testified that GPS monitoring

11   would seldom end on the date originally scheduled. (See Apr. 11, 2017 Tr. 167.) And

12   Browne testified that his understanding was that Lambus would be on GPS

13   monitoring for a "minimum" of six months. (Apr. 11, 2017 Tr. 112, 153-54, 161.)

14               Bureau Chief Parker testified that he and Browne did not discuss an

15   expected duration for the GPS monitoring, despite Lambus's numerous requests for

16   the tracker's removal. (See Apr. 10, 2017 Tr. 96.) The district court apparently

17   credited Lambus's affidavit's assertion "that Chief Parker told [Lambus] he would

18   only have the GPS on him for three to six months," Lambus II, 251 F.Supp.3d at 476


                                             101
 1   (citing Lambus Aff. ¶ 16), finding that there was such a "verbal" agreement, Lambus II,

 2   251 F.Supp.3d at 477. But there was no testimony from Parker that he agreed with

 3   Lambus to end the GPS monitoring in six months. Asked at the hearing whether he

 4   had made that agreement with Lambus, Parker testified that he typically tells parolees

 5   that the need for GPS monitoring will be "evaluat[ed]" in three-to-six months. (Apr.

 6   10, 2017 Tr. 94.) Parker testified that he "never discussed when it was going to come

 7   off." (Id. at 96.)

 8                  Further, the DOCCS policy on GPS monitoring--which the court read as

 9   stating that the duration of such monitoring would generally be from four to six

10   months as a "maximum," Lambus II, 251 F.Supp.3d at 477--in fact does not state a

11   maximum or use the word "maximum." That policy states that "[t]he duration of

12   electronic monitoring participation will generally range from a period of four to six

13   months," that the "duration" of GPS monitoring "will be determined by the Area

14   Supervisor," and that "[o]nce electronic monitoring enrollment occurs, the releasee

15   will be placed on Intensive Supervision for a minimum of six months from date of

16   enrollment." (Policy and Procedures Manual, Electronic Monitoring at 2 (emphases

17   added).)




                                              102
 1                Scanlon was not privy to the initial decision to place Lambus on GPS

 2   monitoring; but he testified that while in most cases six months would be a sufficient

 3   monitoring period, he viewed Lambus as a high risk parolee because of his "[g]ang

 4   involvement, his past history, and his apparent level of narcotics trafficking" (Mar. 15,

 5   2017 Tr. 15), and that "individuals that [BSS] deems as high risk in the community . . . .

 6   would stay on [monitoring] indefinitely, until the maximum" expiration date of the

 7   legal period of supervision (id.). And indeed, on May 8, 2013, Lambus--more than

 8   two years before his period of release supervision was "scheduled to end on August

 9   2, 2015" (Lambus Aff. ¶ 28)--signed a Special Conditions/GPS Monitoring Form

10   ("Lambus GPS Acknowledgement") stating that the monitoring would "remain in

11   effect until the termination of my legal period of supervision" (Lambus GPS

12   Acknowledgement at 2 (emphasis added)). Accordingly, Scanlon's understanding

13   was that the GPS monitoring of Lambus would continue "until his maximum expiration

14   date of August 2nd, 2015" (Mar. 15, 2017 Tr. 29 (emphasis added)).

15                Finally, the existence of any supposed oral agreement that the

16   monitoring of Lambus would instead last only a few months was foreclosed by the

17   written provision that the GPS monitoring conditions would remain in effect "[u]nless

18   otherwise amended[] in writing by the Division of Parole" (Lambus GPS


                                                103
 1   Acknowledgement at 2).         As the written acknowledgement stated that GPS

 2   monitoring was to last from May 8, 2013, to August 2, 2015--i.e., more than two years--

 3   no oral agreement could validly shorten the period to just months.

 4                  In sum, Lambus was a parolee who, shortly after his release from prison,

 5   had sent a letter that was suggestive of ongoing participation in drug trafficking

 6   activity. Investigation ensued by State parole investigator Scanlon, whose duties

 7   included assessments of threat by parolees to the community, in part by determining

 8   whether parolees were engaging in further criminal activity, including drug

 9   trafficking.   The suspicions sparked by the Lambus Letter were enhanced by

10   surveillance, as Lambus was observed with persons known to engage in drug

11   trafficking, was seen wearing gang colors, and was found to be in possession of large

12   sums of money not explainable by his claimed employment. Lambus also violated

13   conditions of his parole by missing certain curfews and being observed in the

14   presence of former felons. Parole officials gave Lambus the choice of being charged

15   with his parole violations, which could result in his return to prison, or being

16   subjected to GPS monitoring until the end of his release supervision. Lambus chose

17   the latter.




                                               104
 1                The State's parole investigative bureau having limited resources, Scanlon

 2   sought and received assistance from federal agencies to conduct a joint investigation

 3   of Lambus. The joint investigation, of which Scanlon was one of the leaders, resulted

 4   in, inter alia, a judicially authorized search--prompted by information provided by a

 5   federal source--which resulted in seizures of crack cocaine and drug paraphernalia

 6   from a location at which Lambus was present. Data generated by the GPS tracker on

 7   Lambus, which Scanlon shared with the federal agents, also facilitated identification

 8   of other locations for surveillance of suspected drug trafficking activity.

 9                In finding Lambus's GPS monitoring unreasonable on the ground that

10   it was prolonged, see Lambus II, 251 F.Supp.3d at 495 (citing Jones, 565 U.S. at 415, 430),

11   finding him to have been given an unfair choice between wearing the GPS tracker or

12   being formally charged with parole violations, see Lambus II, 251 F.Supp.3d at 498

13   (citing United States v. Isiofia, 370 F.3d 226, 232-33 (2d Cir. 2004)), and likening his

14   monitoring to a random search "to 'generate evidence for law enforcement purposes,'"

15   see Lambus II, 251 F.Supp.3d at 495 (quoting Ferguson v. City of Charleston, 532 U.S. 67,

16   83 (2001)), the district court relied chiefly on these cases that did not involve parolees.

17   Yet, as New York has recognized, "in any evaluation of the reasonableness of a

18   particular search or seizure the fact of defendant's status as a parolee is always

19   relevant and may be critical." Huntley, 43 N.Y.2d at 181, 401 N.Y.S.2d at 34.

                                                105
 1                Considering the totality of the circumstances, beginning with Lambus's

 2   status as a parolee who from the outset was informed of and acknowledged

 3   conditions that limited his reasonable expectation of privacy, and who from nearly

 4   the start of his more-than-three-year period of release supervision raised reasonable

 5   suspicions that he was again involved in drug- trafficking activity, in violation of the

 6   terms of his release conditions, we conclude that the GPS monitoring of Lambus

 7   throughout the investigation jointly led by BSS had a reasonable and rational

 8   relationship to Scanlon's performance of his responsibilities as a State parole officer;

 9   and that Lambus, as a parolee who chose to be placed on GPS monitoring rather than

10   be charged with parole violations and possibly returned to prison, and who

11   acknowledged that the monitoring would occur 24 hours a day, seven days a week,

12   until the end of his period of supervision, had no reasonable or legitimate expectation

13   of privacy that was violated by such monitoring. We conclude that the GPS

14   generated data should not have been suppressed.




                                               106
1                                      CONCLUSION




2                We have considered all of defendants' arguments in support of the

3   decisions challenged on this appeal and have found them to be without merit. For

4   the reasons stated above, the orders of the district court suppressing wiretap evidence

5   and GPS-generated evidence are reversed.




                                             107